EXHIBIT 10.1

EXECUTION VERSION

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

STRATEGIC COLLABORATION AGREEMENT

BETWEEN

FUSION PHARMACEUTICALS INC.

AND

ASTRAZENECA UK LIMITED



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TABLE OF CONTENTS

Page

ARTICLE 1

   DEFINITIONS      1  

ARTICLE 2.

   COMBINATION COLLABORATION      13  

2.1.

   Combination Collaboration Overview      13  

2.2.

   Target Nomination.      14  

2.3.

   Pre-Clinical Validation      15  

2.4.

   Combination Target Validation Trials      16  

2.5.

   Exclusive Combination Targets      16  

2.6.

   Subsequent Radioconjugates      17  

2.7.

   Supply of Drug Product for Combination Collaboration      17  

ARTICLE 3

   DE NOVO RADIOCONJUGATE COLLABORATION      18  

3.1.

   De Novo Radioconjugate Collaboration Overview      18  

3.2.

   Antibody Selection      20  

3.3.

   Stage 1 Development      20  

3.4.

   Stage 1 Option      21  

3.5.

   Stage 2 Development      21  

3.6.

   Single Party Development      22  

3.7.

   Applicable Laws and Bioethics      22  

ARTICLE 4.

   GOVERNANCE      22  

4.1.

   JSC      22  

4.2.

   JRC      23  

4.3.

   JDC      25  

4.4.

   JCC      26  

4.5.

   Collaboration Program Decision Making      27  

ARTICLE 5.

   EXCLUSIVITY COVENANTS      28  

5.1.

   Initial Exclusivity Period      28  

5.2.

   Evaluation Period      28  

5.3.

   Exclusive Combination Target Period      29  

5.4.

   Joint Development Radioconjugate      29  

ARTICLE 6.

   CLINICAL DEVELOPMENT AND REGULATORY MATTERS; COMMERCIALIZATION      30  

6.1.

   Joint Development      30  

6.2.

   Independent Development      30  

6.3.

   Development Supply      31  

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.4.

   AstraZeneca Step In      31  

6.5.

   Clinical Study Regulatory and Safety Matters      31  

6.6.

   Regulatory Matters      32  

6.7.

   Right to Participate in Regulatory Activities      33  

6.8.

   Joint Development Radioconjugate RoFN      33  

6.9.

   Commercialization of Joint Development Radioconjugates      34  

6.10.

   Exclusive Combination Commercialization      34  

6.11.

   Step in Trial Cost Repayment      35  

6.12.

   Sole Funded Trial Cost Repayment      35  

ARTICLE 7.

   FINANCIAL PROVISIONS      36  

7.1.

   Up-Front Fee      36  

7.2.

   Milestone Payments for Achievement of Milestone Events by a Product      37  

7.3.

   Exclusivity Payments      37  

7.4.

   Cost Reimbursement Payments      37  

7.5.

   Fusion Royalty Payment      38  

7.6.

   Mode of Payment      38  

7.7.

   Records Retention      38  

7.8.

   Audits      39  

7.9.

   Taxes      39  

7.10.

   Interest      42  

ARTICLE 8.

   INTELLECTUAL PROPERTY      42  

8.1.

   IP Ownership      42  

8.2.

   Prosecution and Maintenance of Patents      44  

8.3.

   Patent Costs      45  

8.4.

   Enforcement of Patents Against Third Party Infringement      45  

8.5.

   Defense of Claims Brought by Third Parties      46  

8.6.

   License Grants to AstraZeneca      46  

8.7.

   License Grants to Fusion      46  

8.8.

   Restriction on Use of AstraZeneca Combination Collaboration Intellectual
Property      47  

8.9.

   No Implied Licenses      47  

8.10.

   Fusion’s Existing In-License Agreements      47  

8.11.

   AstraZeneca Affiliate Statement of Work      47  

ARTICLE 9.

   REPRESENTATIONS AND WARRANTIES      48  

9.1.

   Representations, Warranties and Covenants of Both Parties      48  

9.2.

   Representations, Warranties and Covenants of Fusion      49  

9.3.

   Update to Warranties      50  

9.4.

   Additional Covenants of Fusion      50  

9.5.

   Representations and Warranties of AstraZeneca      50  

9.6.

   Additional Covenants of AstraZeneca      51  

9.7.

   DISCLAIMER OF WARRANTY      51  

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 10.

   INDEMNIFICATION; INSURANCE      51  

10.1.

   Indemnification by AstraZeneca      51  

10.2.

   Indemnification by Fusion      52  

10.3.

   Notice of Claim      52  

10.4.

   Defense, Settlement, Cooperation and Expenses      52  

10.5.

   Insurance      54  

10.6.

   LIMITATION OF CONSEQUENTIAL DAMAGES      54  

10.7.

  

Anti-Bribery and Corruption Compliance

     54  

ARTICLE 11.

   TERM; TERMINATION      56  

11.1.

   Agreement Term; Expiration      56  

11.2.

   Termination of the Agreement      56  

11.3.

   Consequences of Expiration or Termination of this Agreement      59  

ARTICLE 12.

   CONFIDENTIALITY      62  

12.1.

   Confidentiality; Exceptions      62  

12.2.

   Prior Confidentiality Agreement      62  

12.3.

   Authorized Disclosure      62  

12.4.

   Press Release; Publications; Disclosure of Agreement      62  

ARTICLE 13.

   MISCELLANEOUS      64  

13.1.

   Dispute Resolution      64  

13.2.

   Governing Law      65  

13.3.

   Assignment and Successors      65  

13.4.

   Subcontracting      65  

13.5.

   Force Majeure      66  

13.6.

   Notices      66  

13.7.

   Waiver      66  

13.8.

   Severability      67  

13.9.

   Entire Agreement; Modifications      67  

13.10.

   Relationship of the Parties      67  

13.11.

   Interpretation      67  

13.12.

   Books and Records      67  

13.13.

   Further Actions      67  

13.14.

   Construction of Agreement      67  

13.15.

   Supremacy      68  

13.16.

   Counterparts      68  

13.17.

   Compliance with Laws      68   LIST OF APPENDICES AND SCHEDULES      70  

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

STRATEGIC COLLABORATION AGREEMENT

This STRATEGIC COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
the [•] day of October, 2020 (the “Effective Date”) by and between FUSION
PHARMACEUTICALS INC., a Canadian federal corporation with its registered offices
at 270 Longwood Road S, Hamilton, Ontario L8P 0A6 (“Fusion”), and ASTRAZENECA UK
LIMITED, a company incorporated in England and Wales (company number 03674842)
whose registered address is at 1 Francis Crick Avenue, Cambridge Biomedical
Campus, Cambridge, United Kingdom CB2 0AA (“AstraZeneca”). AstraZeneca and
Fusion each may be referred to herein individually as a “Party” or collectively
as the “Parties.” Capitalized terms used in this Agreement, whether used in the
singular or the plural, have the meaning set forth in ARTICLE 1. All attached
appendices, exhibits and schedules are a part of this Agreement.

RECITALS

WHEREAS, Fusion possesses certain intellectual property, technology and
expertise in the field of radioconjugates including conjugates incorporating
Fusion’s proprietary Fast-ClearTM alpha-emitting linker technology;

WHEREAS, AstraZeneca is in the possession of certain intellectual property and
expertise in the field of DNA damage response, immuno-oncology and other cancer
related areas;

WHEREAS, AstraZeneca and Fusion desire to enter into a strategic collaboration,
pursuant to which they would (i) conduct certain pre-clinical and clinical
research and studies of combinations of Fusion’s radioconjugate platform and
compounds controlled by AstraZeneca (including DNA damage response inhibitors
and Immuno-oncology Agents) modulating molecular targets selected by AstraZeneca
and (ii) in parallel, collaborate on the research of novel radioconjugates
combining Fusion’s proprietary alpha-emitting technology with antibodies
controlled by AstraZeneca as mutually selected by the Parties; and
(iii) coordinate with respect to the further development and commercialization
of any products identified pursuant to the foregoing collaborations;

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

“$” means the lawful currency of the United States.

“Accounting Standards” means with respect to a Party or its Affiliates or its or
their Sublicensees, United States generally accepted accounting principles
(“GAAP”) or International Financial Reporting Standards (“IFRS”), in each case,
consistently applied.

“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement at
the applicable time during the Term. An entity will be deemed to control another
entity if it (i) owns, directly or indirectly, at least 50% of the outstanding
voting securities or capital stock (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of such other entity, or has other comparable ownership interest
with respect to any entity other than a corporation; or (ii) has the power,
whether pursuant to contract, ownership of securities or otherwise, to direct
the management and policies of the entity.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

“Agreement Term” has the meaning set forth in Section 11.1.

“Ancillary Agreements” means, collectively, each Fusion CSA, Fusion QA,
Pharmacovigilance Agreement, Antibody Supply Agreement and any agreements
entered into between the Parties pursuant to Section 3.1.6, 6.9, 6.10.2,
6.12.1(a) or 6.12.2(a).

“Antibody Collaboration Candidate List” has the meaning set forth in
Section 3.2.1.

“Annual” or “Annually” means the period covering a Calendar Year or occurring
once per Calendar Year, as the context requires.

“Antibody Supply Agreement” has the meaning set forth in Section 3.1.5.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as amended,
the UK Bribery Act 2010, as amended, the Corruption of Foreign Public Officials
Act, SC 1998, c 34 (Canada), as amended, and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, money
laundering or terrorism.

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.

“AstraZeneca” has the meaning set forth in the Preamble of this Agreement.

“AstraZeneca Background IP” has the meaning set forth in Section 8.1.2.

“AstraZeneca Combination Collaboration Intellectual Property” has the meaning
set forth in Section 8.1.3.

“AstraZeneca Combination Collaboration Patents” has the meaning set forth in
Section 8.2.1.

“AstraZeneca Conjugation Chemistry Platform” means AstraZeneca’s proprietary
technology platform consisting of any chemical moiety to covalently link an
antibody to a payload using a proprietary method.

“AstraZeneca Contributed Compound” has the meaning set forth in Section 2.6.

“AstraZeneca Contributed Compound Product” means a pharmaceutical product
containing the AstraZeneca Contributed Compound as an active pharmaceutical
ingredient.

“AstraZeneca Indemnitees” has the meaning set forth in Section 10.2.

“AstraZeneca Know-How” means any Know-How relating to the AstraZeneca Pipeline
and/or the AstraZeneca Conjugation Chemistry Platform in each case including,
but not limited to, any know-how and information necessary and/or useful for the
research, development, manufacture or commercialization of AstraZeneca Pipeline
compounds, each that are Controlled by AstraZeneca or an Affiliate of
AstraZeneca as of the Effective Date or generated independently by or on behalf
of AstraZeneca outside the scope of this Agreement.

“AstraZeneca Patents” means any Patent Rights relating to the AstraZeneca
Pipeline and/or AstraZeneca Conjugation Chemistry Platform that are Controlled
by AstraZeneca or an Affiliate of AstraZeneca as of the Effective Date or
generated independently by or behalf of AstraZeneca outside the Agreement.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“AstraZeneca Pipeline” means all compounds generated, owned or Controlled by
AstraZeneca or an Affiliate of AstraZeneca as of the Effective Date or generated
after the Effective Date independently by or on behalf of AstraZeneca outside of
the scope this Agreement (including, for the avoidance of doubt, the
Collaboration Antibodies).

“AstraZeneca Sole Funded Clinical Combination” has the meaning set forth in
Section 2.6.

“AstraZeneca Sole Funded Clinical Development” means any Clinical Study or
series of Clinical Studies solely funded by AstraZeneca.

“AstraZeneca Sole Step In Trial” has the meaning set forth in Section 6.4.

“AstraZeneca Sole Step In Trial IP” has the meaning set forth in Section 8.1.5.

“AstraZeneca Sponsored Clinical Study” or “AstraZeneca Sponsored Clinical
Studies” means individually or collectively, (i) Combination Target Validation
Trials, (i) Subsequent Radioconjugate Validation Trials, (iii) any and all
Clinical Studies conducted pursuant to this Agreement involving an Exclusive
Combination and (iv) any and all Clinical Studies conducted pursuant to this
Agreement involving a Joint Radioconjugate other than a Fusion Sponsored
Clinical Study.

“Audit” has the meaning set forth in Section 10.7.6.

“Audit Report” has the meaning set forth in Section 7.8.

“Auditing Party” has the meaning set forth in Section 7.8.

“Bankruptcy Code” has the meaning set forth in Section 11.2.4(a).

“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.

“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, US, Toronto, Ontario and London, England are open for
business.

“Calendar Quarter” means a period of three consecutive calendar months ending on
the last day of March, June, September, or December, respectively, and will also
include the period beginning on the Effective Date and ending on the last day of
the Calendar Quarter in which the Effective Date falls.

“Calendar Year” means a year beginning on January 1 (or, with respect to 2020,
the Effective Date) and ending on December 31.

“CDA” has the meaning set forth in Section 12.2.

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

“Clinical Development Plan” has the meaning set forth in Section 2.6.

“Clinical Study” or “Clinical Studies” means a Phase 1 Study, Phase 2 Study, or
Phase 3 Study, or such other study in humans that is conducted in accordance
with good clinical practices and is designed to generate data in support or
maintenance of a Regulatory Approval.

Clinically Relevant Doses” has the meaning set forth in Section 7.2.

“CMO” means a Third Party primarily engaged by a Party to provide contract
manufacturing or other services, which is not primarily engaged in independent
drug discovery, development or commercialization of pharmaceutical products.

“Collaboration Antibody” has the meaning set forth in Section 3.2.2.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Collaboration Plans” means, collectively, the Combination Collaboration Plan
and the De Novo Radioconjugate Collaboration Plan.

“Collaboration Program” means, as applicable, the Combination Collaboration
and/or the De Novo Radioconjugate Collaboration.

“Combination Collaboration” means the collaboration to be conducted by the
Parties pursuant to the terms of this Agreement aimed at researching, developing
and commercializing combinations of compounds in the Fusion Alpha Emitting
Platform and other compounds within the AstraZeneca Pipeline modulating the
molecular targets selected pursuant to this Agreement.

“Combination Collaboration Budget” has the meaning set forth in Section 2.1.2.

“Combination Collaboration Plan” has the meaning set forth in Section 2.1.2.

“Combination Collaboration Target Pool” has the meaning set forth in
Section 2.2.1.

“Combination Collaboration Targets” means a molecular target nominated by
AstraZeneca pursuant to Section 2.2.1.

“Combination Collaboration Validation Plan” has the meaning set forth in
Section 2.3.1.

“Combination Collaboration Pre-Clinical Data Package” has the meaning set forth
in Section 2.3.1.

“Combination Development” has the meaning set forth in Section 2.1.1.

“Combination Product” means a pharmaceutical product for use in the Field in
which both compounds in an Exclusive Combination are an active ingredient,
whether co-formulated or co-packaged.

“Combination Research” has the meaning set forth in Section 2.1.1.

“Combination Target Selection” has the meaning set forth in Section 2.1.1.

“Combination Target Validation Trial” has the meaning set forth in
Section 2.4.1.

“Combination Target Validation Trial Notice” has the meaning set forth in
Section 2.4.1.

“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
product following receipt of Regulatory Approval for the Product in the
applicable country, including conducting pre-and post-Approval activities,
including Clinical Studies reasonably required to increase the market potential
of the product and Clinical Studies to provide improved formulation and product
delivery.

“Commercially Reasonable Efforts” means [***].

“Competing Radioconjugate” has the meaning set forth in Section 5.2.1.

“Completion of a Clinical Study” has the meaning set forth in [***].

“Confidential Information” means any confidential or proprietary information or
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, magnetic, or otherwise) which is disclosed by the Disclosing Party
or otherwise received or accessed by the Receiving Party in the course of
performing its obligations or exercising its rights under this Agreement,
including trade secrets, Know-How, inventions or discoveries, proprietary
information, formulae, processes, techniques and information relating to the
past, present and future marketing, financial, and research and development
activities of any product or potential product or useful technology of the
Disclosing Party or its Affiliates and the pricing thereof. “Confidential
Information” does not include information that:

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (a)

was in the lawful knowledge and possession of the Receiving Party or its
Affiliates prior to the time it was disclosed to, or learned by, the Receiving
Party or its Affiliates, or was otherwise developed independently by the
Receiving Party or its Affiliates, as evidenced by written records kept in the
ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;

 

  (b)

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party or its Affiliates;

 

  (c)

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party or its Affiliates in breach of this Agreement; or

 

  (d)

was disclosed to the Receiving Party or its Affiliates, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party or its Affiliates not to disclose such information to others.

“Contributed Compound” means, with respect to Fusion, a Fusion Contributed
Compound, and with respect to AstraZeneca, an AstraZeneca Contributed Compound.

“Contributed Product” means, with respect to Fusion, a Fusion Contributed
Compound Product, and with respect to AstraZeneca, an AstraZeneca Contributed
Compound Product.

“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”), then the first Party will be deemed to have
“Control” of the relevant item of intellectual property only if the other Party
agrees to bear the cost of such Third Party Compensation. Notwithstanding
anything to the contrary under this Agreement, with respect to any Third Party
that becomes an Affiliate of a Party after the Effective Date (including a Third
Party acquirer), no intellectual property of such Third Party will be included
in the licenses granted hereunder by virtue of such Third Party becoming an
Affiliate of such Party.

“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent, or
in the case of a patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.

“CTA” means an application, including a clinical trial application, to a
Regulatory Authority for the purpose of requesting the ability to start or
continue a Clinical Study.

“Data” means any and all research data, results, pharmacology data, preclinical
data, clinical data, in any and all forms, including files, reports, raw data,
source data and the like.

“DDRi” means DNA Damage Response inhibitor.

“De Novo Development” has the meaning set forth in Section 3.1.1.

“De Novo IP Rights” has the meaning set forth in Section 8.1.4.

“De Novo Radioconjugate Collaboration” has the meaning set forth in
Section 3.1.1.

“De Novo Radioconjugate Collaboration Budget” has the meaning set forth in
Section 3.1.2.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“De Novo Radioconjugate Collaboration Plan” has the meaning set forth in
Section 3.1.2.

“De Novo Research” has the meaning set forth in Section 3.1.1.

“De Novo Patents” has the meaning set forth in Section 8.2.2.

“De Novo Target Selection” has the meaning set forth in Section 3.1.1.

“Develop,” “Developing” or “Development” means with respect to a product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to the
product to seek Regulatory Approval (including the submission of all necessary
filings with applicable Regulatory Authorities to support such preclinical and
clinical activities and Regulatory Approval), including human Clinical Studies
conducted after Regulatory Approval of a product to seek Regulatory Approval for
additional indications or formulations for such product, including importing,
having imported, exporting, having exported, holding and transporting to the
extent in connection with such activities prior to Regulatory Approval.

“Disclosing Party” has the meaning set forth in Section 12.1.

“Discontinued Product” means any Combination Product or Joint Radioconjugate
Product applicable to a Terminated Target or Terminated Radioconjugate.

“Effective Date” has the meaning set forth in the Preamble of this Agreement.

“EMA” means the European Medicines Agency and any successor entity thereto.

“European Union” or “EU” means the economic, scientific and political
organization of member states of the European Union as it may be constituted
from time to time, which as of the Effective Date consists of Austria, Belgium,
Bulgaria, Croatia, Cyprus, the Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, the Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain,
Sweden, and the United Kingdom. For clarity, the EU will at all times be deemed
to include the United Kingdom, whether or not the United Kingdom remains a
member state of the EU.

“Evaluation Period” has the meaning set forth in Section 5.1.2(c).

“Exclusive Combination” has the meaning set forth in Section 2.6.

“Exclusive Combination Development Election Notice” has the meaning set forth in
Section 2.5.

“Exclusive Combination Target” has the meaning set forth in Section 2.5.

“Exclusive Combination Target Period” has the meaning set forth in Section 2.5.

“Exercising Party” has the meaning set forth in Section 3.6.

“Exploit” means to Research, Develop, Manufacture and Commercialize and
“Exploiting” and “Exploitation” have corresponding meanings.

“Extricable Combination Product” means, on a country-by-country basis, a
Combination Product for which the AstraZeneca Contributed Compound and the
Fusion Contributed Compound may be Commercialized under unique Regulatory
Approvals as a AstraZeneca Contributed Compound Product and Fusion Contributed
Compound Product, respectively.

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

“Field” means [***].

“First Commercial Sale” means the first sale on a commercial scale of a product
in a particular country after Regulatory Approval of such product has been
obtained in such country.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“First Fusion Approval” has the meaning set forth in [***].

“FTE” means a full-time person, based on [***] person-hours per year. Overtime,
and work on weekends, holidays, and the like will not be counted with any
multiplier (e.g., time-and-a-half or double time) toward the number of hours
that are used to calculate the FTE contribution. Indirect personnel (including
support functions such as managerial, financial, legal, or business development)
will not constitute FTEs. In no event will one person be counted as greater than
one (1) FTE.

“FTE Costs” means, for any period, the FTE Rate multiplied by the number of FTEs
in such period. FTEs will be pro-rated on a daily basis if necessary.

“FTE Rate” means a rate of [***] per one (1) FTE per full twelve (12) month
Calendar Year.

“Fusion” has the meaning set forth in the Preamble of this Agreement.

“Fusion Alpha Emitting Platform” means [***].

“Fusion Background IP” has the meaning set forth in Section 8.1.2.

“Fusion Contributed Compound” means the compound in the Fusion Pipeline included
as a component of Combination Product.

“Fusion Contributed Compound Product” means a pharmaceutical product containing
the Fusion Contributed Compound as the sole active pharmaceutical ingredient.

“Fusion CSA” has the meaning set forth in Section 6.3.1(b).

“Fusion In-Licenses” means [***].

“Fusion Indemnitees” has the meaning set forth in Section 10.1.

“Fusion Know-How” means all Know-How relating to the Fusion Alpha Emitting
Platform and/or Fusion Manufacturing Platform, in each case including, but not
limited to, any know-how and information necessary and/or useful for the
Research, Development, Manufacture or Commercialization of linkers (e.g.,
Fast-ClearTM), isotopes and/or chelates that are Controlled by Fusion as of the
Effective Date or generated independently by or on behalf of Fusion outside of
this Agreement.

“Fusion Manufacturing Platform” means Fusion’s proprietary technology platform
enabling radiopharmaceutical drug product formulation, chemical conjugation,
radiolabeling, manufacturing of linkers and chelates, and creation of diagnostic
or imaging and therapeutic analogues.

“Fusion Patents” All Patent Rights relating to the Fusion Alpha Emitting
Platform and/or Fusion Manufacturing Platform that are Controlled by Fusion as
of the Effective Date or generated independently by or behalf of Fusion outside
of this Agreement.

“Fusion Pipeline” means any of (a) FPI1434 (Ac-225 therapeutic) and its
corresponding naked mAb (FPI1175) and In-111 imaging agent (FPI1547); (b)
FPI1966 (Ac-225 therapeutic) and its corresponding naked mAb (FPI1963) and
In-111 imaging agent (FPI1967); and (c) [***].

“Fusion Pipeline Product” any compound in the Fusion Pipeline or any
pharmaceutical product containing a compound in the Fusion Pipeline as an active
pharmaceutical ingredient.

“Fusion QA” has the meaning set forth in Section 6.3.1(b).

“Fusion Sponsored Clinical Study” means any Clinical Study included in a Stage 2
Development Plan.

“Global Publication Strategy” means the strategy approved by the JSC for
presentations and publications of the activities under this Agreement related to
the De Novo Radioconjugate Collaboration.

“GMP” means applicable Good Manufacturing Practices standards, including, as
applicable, those standards required by any Regulatory Authority in the
Territory.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Government Official” means any Person employed by or acting on behalf of a
government, government-controlled entity or public international organization;
any political party, party official or candidate; any Person who holds or
performs the duties of an appointment, office or position created by custom or
convention; and any Person who hold himself out to be the authorized
intermediary of any of the foregoing.

“Governmental Authority” means any court, administrative body, local authority
or other governmental or quasi-governmental entity with competent jurisdiction,
any supra-national, national, federal, state, municipal, provincial or local
governmental, regulatory or administrative authority, agency, commission, court
tribunal, arbitral body, self-regulated entity, private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority or other governmental entity, including any relevant Regulatory
Authority.

“Immuno-oncology Agent” means a compound modulating a molecular target for the
purpose of preventing or treating cancer.

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or equivalent thereof
filed with the FDA’s foreign counterparts.

“IND-Enabling Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND, including API
manufacturing to support such activities.

“Indemnification Claim Notice” has the meaning set forth in Section 10.3.

“Indemnified Party” has the meaning set forth in Section 10.3.

“Indication” means a primary sickness or medical condition or any interruption,
cessation or disorder of a particular bodily function, system or organ (each a
“disease”) requiring a separate Phase 3 Study to obtain Regulatory Approval to
market and sell a product for such disease, and shall include sub-types of the
same disease and pediatric populations of the same disease (i.e., such sub-types
and pediatric populations shall be part of the indication and shall not be
treated as a separate indication).

“Indirect Taxes” means value added taxes, sales taxes, consumption taxes and
other similar taxes required by law to be disclosed on the invoice.

“Inextricable Combination Product” means, on a country-by-basis, a Combination
Product that is Commercialized under a single marketing authorization.

“Initial Exclusivity Period” has the meaning set forth in Section 5.1.1(c).

“Intellectual Property” means Know-How and Patent Rights.

“JCC” has the meaning set forth in Section 4.4.

“JDC” has the meaning set forth in Section 4.3.

“Joint Development Budget” has the meaning set forth in Section 6.1.2.

“Joint Development Plan” has the meaning set forth in Section 6.1.2.

“Joint Development Radioconjugate” has the meaning set forth in Section 3.5.5.

“Joint Radioconjugate” has the meaning set forth in Section 3.1.1.

“Joint Radioconjugate Co-Commercialization Agreement” has the meaning set forth
in Appendix 6.

“Joint Radioconjugate Product” means a Joint Development Radioconjugate or a
pharmaceutical product containing a Joint Development Radioconjugate as an
active pharmaceutical ingredient.

“Joint Radioconjugate Selection Period” has the meaning set forth in
Section 3.2.2.

“Jointly Funded Clinical Combination” has the meaning set forth in Section 2.6.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“JRC” has the meaning set forth in Section 4.2.

“JSC” has the meaning set forth in Section 4.1.

“Know-How” any information, results and data of any type whatsoever, in any
tangible or intangible form whatsoever, including without limitation, databases,
ideas, discoveries, inventions, trade secrets, practices, methods, tests,
assays, techniques, specifications, processes, formulations, formulae,
knowledge, know-how, skill, experience, materials, including pharmaceutical,
chemical and biological materials, products and compositions, scientific,
technical or test data (including pharmacological, biological, chemical,
biochemical, toxicological and pre-clinical or clinical test data), analytical
and quality control data, stability data, studies and procedures, drawings,
plans, designs, diagrams, sketches, technology, documentation or descriptions;
in each case whether or not patentable or copyrightable, and excluding, in each
case any Patent Rights.

“Knowledge” means the good faith, actual understanding of the facts and
information by a Party’s or any of its Affiliate’s executive officers and their
attorneys employed in their Legal Department and Patent Department as of the
Effective Date; provided that, with respect to information regarding the status
of Patent Rights or other intellectual property rights, “Knowledge” means the
good faith, actual understanding of the facts and information by a Party’s or
any of its Affiliate’s executive officers and their attorneys employed in their
Legal Department and Patent Department as of the Effective Date after performing
a diligent investigation with respect to such facts and information as is
customary in the conduct of its business with respect to such Patent Rights or
other intellectual property rights (and not, for clarity, a diligent
investigation solely in connection with this Agreement).

“Lack of Commercial Viability” shall mean [***].

“Losses” has the meaning set forth in Section 10.1.

“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, importing
and warehousing, in each case, for pre-clinical and clinical purposes, of API or
a product in finished form.

“Material Anti-Corruption Law Violation” means a violation of an Anti-Corruption
Law relating to the subject matter of this Agreement which would if it were
publicly known, have a material adverse effect on either Party or on the
reputation of either Party because of its relationship with the other Party.

“Material Safety Issue” means that there is an unacceptable potential risk of
harm to humans, beyond the reasonable control of the Parties, which risk is
assessed based upon (i) technical data; (ii) pre-clinical safety data, including
data from animal toxicology studies; or (iii) the observation of adverse effects
in humans following a Combination Collaboration Target or Joint Radioconjugate
having been administered to or taken by humans.

“Net Sales” means [***].

“Nomination Notice” has the meaning set forth in Section 2.2.1.

“Nomination Period” has the meaning set forth in Section 2.2.1.

“Non-Auditing Party” has the meaning set forth in Section 7.8.

“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.

“Non-Transferring Party” has the meaning set forth in Section 13.3.

[***].

“Party” or “Parties” means AstraZeneca and Fusion individually or collectively.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Party Representatives” has the meaning set forth in Section 10.7.1.

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights under this Agreement.

“Patent Rights” means (i) any patent, re-examination, reissue, renewal,
extension, supplementary protection certificate and term restoration, any
confirmation patent or registration patent or patent of addition based on any
such patent; (ii) any pending application for patents, including without
limitation continuations, continuations-in-part, divisional, provisional and
substitute applications, and inventors’ certificates; (iii) all foreign
counterparts of any of the foregoing; and (iv) all priority applications of any
of the foregoing; and (v) any and all patents that have issued or in the future
issue from the foregoing patent applications ((i)—(iv)).

“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

“Pharmacovigilance Agreement” has the meaning set forth in Section 6.5.2.

“Phase 1 Study” means a human clinical study of a product in any country, the
principal purpose of which is a preliminary determination of safety in healthy
individuals or patients, that would satisfy the requirements of 21 C.F.R.
312.21(a), or a similar clinical study prescribed by the relevant Regulatory
Authorities or Applicable Law in a country other than the United States. For the
avoidance of doubt, Phase 1 Studies shall include any cohort expansion studies
and dose escalation in multiple tumor types.

“Phase 2 Study” means a human clinical study of a product in any country that
would satisfy the requirements of 21 C.F.R. 312.21(b), or a similar clinical
study prescribed by the relevant Regulatory Authorities or Applicable Law in a
country other than the United States, and that is designed or intended
demonstrate the safety, dose ranging and efficacy of such product for its
intended use, which is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Study. For the avoidance of doubt, Phase 2
Studies shall not include cohort expansion studies or dose escalation studies
provided that the protocol of the corresponding Phase 1 Study includes such
studies.

“Phase 3 Study” means a human clinical study of a product in any country that
would satisfy the requirements of 21 C.F.R. 312.21(c), or a similar clinical
study prescribed by the relevant Regulatory Authorities or Applicable Law in a
country other than the United States, and that is designed or intended to
(a) establish that the product is safe and efficacious for its intended use,
(b) define warnings, precautions and adverse reactions that are associated with
the product in the dosage range to be prescribed, and (c) support Regulatory
Approval for such product.

“Pre-Clinical Studies” means in vitro and in vivo studies of one or more
compounds, not in humans, including those studies conducted in whole animals and
other test systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of the product and whether the product has a desired effect.

“Proceeding” means an action, suit or proceeding.

“Product” means any or all (as applicable) of a Combination Product, a Fusion
Contributed Compound Product, an AstraZeneca Contributed Compound Product or a
Joint Radioconjugate Product.

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Receiving Party” has the meaning set forth in Section 12.1.

“Regulatory Approval” means, with respect to a Product in a country or other
jurisdiction in the Territory, the approval, license or authorization of the
applicable Regulatory Authority necessary to Commercialize such Product in such
country or other jurisdiction, including, where applicable, pricing or
reimbursement approval in such country or other jurisdiction.

“Regulatory Authority” means any applicable supra-national, federal, national,
regional, state, provincial, or local governmental or regulatory authority,
agency, department, bureau, commission, council, or other entities (e.g., the
FDA, EMA, and PMDA) regulating or otherwise exercising authority with respect to
Regulatory Approval.

“Regulatory Materials” means any (a) materials that are/were developed or
compiled in for meetings with any Regulatory Authority or for or in support of
any applications for Regulatory Approval (at any stage and for any pathway),
including all INDs and related submissions, dossiers, and notifications, but
excluding the internal notes and memoranda of a Party, and (b) Regulatory
Approvals or other registrations or approvals granted or issued by a Regulatory
Authority.

“Relevant Authority” means any court or government body, whether national,
supra-national, federal, state, local, foreign or provincial, including any
political subdivision thereof, including any department, commission, board,
bureau, agency, or other regulatory or administrative governmental authority or
instrumentality, and further including any quasi-governmental Person or entity
exercising the functions of any of these.

“Replaced Target” has the meaning set forth in Section 2.2.4.

“Replacement Notice” has the meaning set forth in Section 2.2.4.

“Replacing Target” has the meaning set forth in Section 2.2.4.

“Research” means conducting research activities with compounds, including
pre-clinical research and lead optimization, but specifically excluding
Development and Commercialization. When used as a verb, “Researching” means to
engage in Research.

“Restricted Target” means [***].

“Right of Reference” means the right to allow a Regulatory Authority or a Party
to rely upon the Data and other information from Clinical Studies or other
Development activities that are in the possession of a Regulatory Authority for
the purpose of seeking, obtaining or maintaining Regulatory Approval, including
the ability to allow such Regulatory Authority to review the underlying raw data
as part of an investigation by such Regulatory Authority, if necessary.

“ROFN Election Period” has the meaning set forth in Section 6.8.1.

“ROFN Expiration” has the meaning set forth in Section 6.8.3.

“ROFN Negotiation Period” has the meaning set forth in Section 6.8.2.

“ROFN Notice” has the meaning set forth in Section 6.8

“ROFN Transaction” has the meaning set forth in Section 6.8.

“SAD/MAD Studies” means all single ascending dose (“SAD”) Phase 1 Studies and
multiple ascending dose (“MAD”) Phase 1 Studies and, if applicable, associated
expansions, where the principal purpose is a further determination of safety and
pharmacokinetics of the compound after the initial dose escalation studies.
SAD/MAD Studies may include studies aimed at exploring trends of biomarker or
clinical endpoint-based dose-efficacy relationship, which are prior to
commencement of Phase 2 Studies.

“SHE” has the meaning set forth in Section 6.5.3.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Senior Representatives” has meaning set forth in Section 13.1.1.

“Single Party Development Radioconjugate” has the meaning set forth in
Section 3.6.

“Specific Combination Development Exclusivity Fee” has the meaning set forth in
Section 7.3.2.

“Specific Combination Evaluation Exclusivity Fee” has the meaning set forth in
Section 7.3.1.

“Sole Funded Approval” has the meaning set forth in Section 6.12.

“Sole Funded Trial Cost” means all reasonable, documented costs incurred by
AstraZeneca in the conduct of any AstraZeneca Sole Funded Clinical Development
in a particular Indication only, including any registrational trials and/or any
Phase 2 Studies that identified the relevant Indication and/or dosing regimen
resulting in the applicable Sole Funded Approval.

“Stage 1 Data Package” means, with respect to a Stage 1 Development Plan, the
data package prepared by Fusion after completing the work under the applicable
Stage 1 Development Plan.

“Stage 2 Data Package” means, with respect to a Stage 2 Development Plan, the
data package prepared by Fusion after completing the work under the applicable
Stage 2 Development Plan.

“Stage 1 Development Plan” has the meaning set forth in Section 3.3.1.

“Stage 2 Development Plan” has the meaning set forth in Section 3.5.1.

“Stage 1 Radioconjugate Option” has the meaning set forth in Section 3.4.2.

“Stage 2 Radioconjugate Option” has the meaning set forth in Section 3.5.4.

“Stage 1 Exercising Party” has the meaning set forth in Section 3.6.

“Stage 2 Exercising Party” has the meaning set forth in Section 3.6.

“Step In Trial Cost” means all reasonable, documented costs incurred by
AstraZeneca in the conduct of an AstraZeneca Sole Step In Trial. For the
avoidance of doubt, if the AstraZeneca Sole Step In Trial is the result of a
need to supplement funding of a Clinical Study originally intended to be funded
under an agreed Joint Development Budget, the Step In Trial Cost will only
include the additional funding provided by AstraZeneca.

“Study Sponsor” means (i) with respect to an AstraZeneca Sponsored Clinical
Study, AstraZeneca and (ii) with respect to a Fusion Sponsored Clinical Study,
Fusion.

“Subcommittee” has the meaning set forth in Section 4.1.3.

“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any intellectual property
licensed to such Party in accordance with the terms of this Agreement.

“Subsequent Radioconjugate Notification” has the meaning set forth in
Section 2.7.1.

“Subsequent Radioconjugate Validation Trial” has the meaning set forth in
Section 2.7.2.

“Terminated Radioconjugate” has the meaning set forth in Section 11.3.1.

“Terminated Target” has the meaning set forth in Section 11.3.1.

“Territory” means worldwide.

“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.

“Thirty Party Claim” has the meaning set forth in Section 8.5.

“Third Party Claims” has the meaning set forth in Section 10.1.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Third Party Infringement” has the meaning set forth in Section 8.4.1.

“Tolerated” has the meaning set forth in Section 7.2.

“Transferring Party” has the meaning set forth in Section 13.3.

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

“USD Exchange Rate” means, on any date, the rate of exchange as published by
Reuters as prevailing at 8:00am (GMT) taken on the last Business Day of the
month prior to such date.

“Valid Claim” means a claim (i) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction in an unappealed or unappealable decision, or (ii) of
any United States or foreign patent application within a Patent Right, which
will not, in the country in question, have been cancelled, withdrawn, abandoned
nor been pending for more than [***], not including in calculating such [***]
period of time in which such application is in interference or opposition or
similar proceedings or time in which a decision of an examiner is being
appealed. Notwithstanding the foregoing, on a country-by-country basis, a patent
application pending for more than [***] will not be considered to have any Valid
Claim for purposes of this Agreement unless and until a patent meeting the
criteria set forth in clause (i) above with respect to such application issues.

“Validation Trial Decision Period” means on a Combination Collaboration Target
by Combination Collaboration Target basis, the period of time commencing on the
date that the Combination Collaboration Pre-Clinical Data Package with respect
to such Combination Collaboration Target is accepted by the JRC pursuant to
Section 2.3.2 and expiring, subject to Section 2.3.3, [***] thereafter.

ARTICLE 2.

COMBINATION COLLABORATION

 

2.1.

Combination Collaboration Overview.

 

  2.1.1.

Overview. The Combination Collaboration will be divided into the following three
types of activity: (i) selection of molecular targets to be the subject of the
Combination Collaboration (“Combination Target Selection”) as set forth in
Section 2.2 through Section 2.3, (ii) evaluation of the selected molecular
targets through initial pre-clinical and clinical trials of combinations of
Fusion and AstraZeneca compounds (“Combination Research”) as set forth in
Section 2.4 through Section 2.5 and (if applicable) Section 2.7 and
(iii) further clinical development and (if possible) commercialization of
combinations of Fusion and AstraZeneca compounds modulating those molecular
targets selected by AstraZeneca to be the subject of such further development
(“Combination Development”) as set forth in ARTICLE 6. All activities to be
conducted by the Parties during Combination Target Selection and Combination
Research will be set forth in the Combination Collaboration Plan. ARTICLE 6 sets
forth the allocation or actives to be conducted by the Parties during
Combination Development.

 

  2.1.2.

Combination Collaboration Plan. All activities to be conducted by the Parties
during Combination Target Selection and Combination Research and will be set
forth in a plan prepared by the JRC (the “Combination Collaboration Plan”) and
approved by the JSC. The Combination Collaboration Plan shall also include a
reasonably detailed budget of the costs and expenses for the activities to be
conducted pursuant to such plan

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (the “Combination Collaboration Budget”) on an activity-by-activity or
study-by-study basis, as appropriate. The initial Combination Collaboration Plan
will be comprised of the Combination Collaboration Validation Plan(s) for the
first Combination Collaboration Target(s) nominated by AstraZeneca pursuant to
Section 2.2.1 upon the formulation and approval of such Combination
Collaboration Validation Plan(s) in accordance with the terms of Section 2.3.1.
The Parties intend to amend the Combination Collaboration Plan from time to time
to incorporate the further research and studies to be conducted pursuant to the
terms of this ARTICLE 2. If the terms of the Combination Collaboration Plan
contradict, or create inconsistencies or ambiguities with, the terms of this
Agreement, then the terms of this Agreement shall govern.

 

  2.1.3.

Funding. All activities and studies (including FTE Costs) conducted under the
Combination Collaboration Plan which are incorporated into the Combination
Collaboration Budget will be funded by AstraZeneca.

 

2.2.

Target Nomination.

 

  2.2.1.

During the period beginning at the Effective Date and ending on the [***]
anniversary thereof (the “Nomination Period”), AstraZeneca may nominate any of
the molecular targets identified in Appendix 1 (collectively, as may be updated
pursuant to Section 2.2.4, the “Combination Collaboration Target Pool”) to be
the subject of pre-clinical studies carried out in accordance with Section 2.3
by providing written notice to Fusion of such nomination (a “Nomination
Notice”). AstraZeneca may deliver the first Nomination Notice at any time within
[***] after the Effective Date, and thereafter each additional Nomination Notice
shall be delivered at least [***] prior to each anniversary of the Effective
Date. Unless the Parties agree otherwise, until five (5) Combination
Collaboration Targets have been nominated, AstraZeneca shall nominate at least
[***] and not more than [***] molecular targets in each of the [***] comprising
the Nomination Period; provided, that such obligation for AstraZeneca to
nominate at least [***] Combination Collaboration Target shall not apply in the
event a Phase 1 Study of FPI1434 identifies toxicities making it unsuited for
combination with compounds in the AstraZeneca Pipeline.

 

  2.2.2.

AstraZeneca shall be permitted to nominate up to, but not more than, five
(5) Combination Collaboration Targets pursuant to Section 2.2.1.

 

  2.2.3.

For the avoidance of doubt, AstraZeneca shall be permitted to list a specific
combination of [***] molecular targets as a target in the Combination
Collaboration Target Pool however, if nominated as a combination, each of the
constituent molecular targets in the combination will not be reserved as
individual targets in the Combination Collaboration Target Pool unless
AstraZeneca elects to also separately nominate the constituent molecular targets
as targets in the Combination Collaboration Target Pool.

 

  2.2.4.

Replacement Target Pool Compounds. Upon providing written notice to Fusion (a
“Replacement Notice”), AstraZeneca may replace any molecular target in the
Combination Collaboration Target Pool (the “Replaced Target”) with another
molecular target (the “Replacing Target”) so long as such target is not a
Restricted Target and has not been designated a Combination Collaboration
Target. Promptly after receipt of a Replacement Notice, Fusion shall confirm to
AstraZeneca in writing whether the Replacing Target is or is not a Restricted
Target. Upon confirmation that a Replacing Target is not a Restricted Target,
then the Replacing Target will replace the Replaced Target Parties in the
Combination Collaboration Target Pool, the Parties shall update Appendix 1
accordingly, and the Replaced Target will become a Restricted Target.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.3.

Pre-Clinical Validation

 

  2.3.1.

Validation Plan. Promptly after Fusion’s receipt of a Nomination Notice for a
given Combination Collaboration Target, the Parties (through the JRC) will
prepare and submit to the JSC for approval a plan (each a “Combination
Collaboration Validation Plan”) for the conduct of pre-clinical studies by
Fusion that are sufficient in scope to enable AstraZeneca, upon receipt of a
data package indicating the results of such studies prepared by Fusion in
accordance with parameters set forth in the applicable Combination Collaboration
Validation Plan (each a “Combination Collaboration Pre-Clinical Data Package”),
to make an informed decision on the viability of further studying the
combination of a compound in the AstraZeneca Pipeline modulating such
Combination Collaboration Target with FPI1434 (or, if mutually agreed by the
Parties, another compound in the Fusion Pipeline). Upon approval by the JSC, the
JSC will amend the Combination Collaboration Plan to incorporate such
Combination Collaboration Validation Plan and Fusion will use its Commercially
Reasonable Efforts to undertake such agreed pre-clinical activities and generate
the Combination Collaboration Pre-Clinical Data Package in accordance with the
timelines and budget set forth in the applicable Combination Collaboration
Validation Plan.

 

  2.3.2.

Delivery of Data Package. Promptly upon completion thereof, Fusion shall submit
each Combination Collaboration Pre-Clinical Data Package to the JRC for review
and confirmation. If the JRC makes a determination that such Combination
Collaboration Pre-Clinical Data Package does not conform to the requirements in
the applicable Combination Collaboration Validation Plan, the JRC shall identify
such non-conformities and (i) the Parties (through the JRC) will submit an
amendment to the applicable Combination Collaboration Validation Plan (including
the applicable Combination Collaboration Budget) for further work to be
conducted by Fusion to correct such non-conformities and (ii) Fusion will
re-commence Research activities in accordance with such amended Combination
Collaboration Validation Plan and re-submit a Combination Collaboration
Pre-Clinical Data Package to the JRC in accordance with the terms of this
Section 2.3.2 upon completion thereof. For avoidance of doubt, AstraZeneca will
reimburse Fusion in accordance with Section 7.4.1(i) for all costs incurred by
Fusion under any Combination Collaboration Plan amended in accordance with this
Section 2.3.2.

 

  2.3.3.

In the event that AstraZeneca reasonably determines that one or more additional
pre-clinical studies are required in order to establish the safety and/or dosing
of a given combination of FPI1434 (or, if mutually agreed by the Parties,
another compound in the Fusion Pipeline) and a compound in the AstraZeneca
Pipeline modulating a Combination Collaboration Target, AstraZeneca may notify
Fusion that it wishes to undertake and fund such studies and the Parties will
work jointly (through the JRC) to prepare and submit to the JSC for approval an
amendment to the Combination Collaboration Plan (including the applicable
Combination Collaboration Budget) to incorporate such studies. The Parties
hereby agree that the Validation Trial Decision Period will be suspended for a
period not to exceed [***] during the execution of any such additional studies.
For avoidance of doubt, AstraZeneca will reimburse Fusion in accordance with
Section 7.4.1(i) for all costs incurred by Fusion under any Combination
Collaboration Plan amended in accordance with this Section 2.3.3.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4.

Combination Target Validation Trials

 

  2.4.1.

Upon delivery of a written notice to Fusion (“Combination Target Validation
Trial Notice”) and payment of the Specific Combination Evaluation Exclusivity
Fee, at any time during the Validation Trial Decision Period, AstraZeneca, in
its sole discretion, may elect to sponsor a clinical trial (each a “Combination
Target Validation Trial”) during the Evaluation Period combining a compound in
the AstraZeneca Pipeline modulating the applicable Combination Collaboration
Target with FPI1434 (or, if mutually agreed by the Parties, another compound in
the Fusion Pipeline); provided that, AstraZeneca shall not be required to pay a
Specific Combination Evaluation Exclusivity Fee to exercise such election in the
event such fee has then been paid with respect to the applicable Combination
Collaboration Target pursuant to Section 2.7.2.

 

  2.4.2.

Promptly upon AstraZeneca’s delivery of a Combination Target Validation Trial
Notice, the Parties will meet to discuss and generate plans for the activities
to be conducted during the applicable Combination Target Validation Trial it
being understood and agreed that, except for the supply of materials set forth
in Section 2.8.1, AstraZeneca will sponsor and operationally run each
Combination Target Validation Trial. Upon completion of such planning, the
Parties shall prepare (through the JRC) and submit a proposed amendment to the
Combination Collaboration Plan (and Combination Collaboration Budget) to the JSC
for its review and approval.

 

  2.4.3.

Upon receipt of JSC approval of an amendment to the Combination Collaboration
Plan submitted pursuant to Section 2.4.2, AstraZeneca will use its Commercially
Reasonable Efforts to advance each Combination Target Validation Trial in
accordance with the Combination Collaboration Plan, including the timelines set
forth therein.

 

  2.4.4.

During the Evaluation Period, unless otherwise agreed between the Parties,
AstraZeneca may only elect to sponsor [***] for each Combination Collaboration
Target. For the avoidance of doubt, this limitation does not apply to Subsequent
Radioconjugate Validation Trials.

 

2.5.

Exclusive Combination Targets. On a Combination Collaboration Target by
Combination Collaboration Target basis, in the event AstraZeneca enrolls its
first patient in a Combination Target Validation Trial within [***] of the date
Fusion received the applicable Combination Target Validation Trial Notice, then
AstraZeneca, at any time thereafter prior to the expiry of the Evaluation Period
for such Combination Collaboration Target, shall be entitled to elect to obtain
the exclusive right to undertake, alone or in collaboration with Fusion, all
further clinical or preclinical combination studies combining FPI1434 (or, if
applicable, another compound in the Fusion Pipeline) with compounds modulating
the applicable Combination Collaboration Target (the “Exclusive Combination
Target”), which election may be exercised through written notice to Fusion (the
“Exclusive Combination Development Election Notice”) and payment of a Specific
Combination Development Exclusivity Fee, with such exclusivity continuing for a
period of [***] following the date Fusion receives such Exclusive Combination
Development Election Notice (the “Exclusive Combination Target Period”) for a
particular Exclusive Combination. Notwithstanding the foregoing, in the event
that the reason AstraZeneca is unable to enroll its first patient within [***]
period outlined above is due to issues with supply of the Fusion Contributed
Compound, then the Parties shall agree to a reasonable extension of such [***]
period for the purposes of preserving the rights granted under this Section 2.5.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.6.

Development of Exclusive Combination Targets. After delivering an Exclusive
Combination Development Election Notice, AstraZeneca shall, as soon as is
reasonably possible, provide Fusion with a detailed development plan of the
proposed clinical Development, including minimum spend for Development
(“Clinical Development Plan”) of a combination of a compound in the AstraZeneca
Pipeline (the “AstraZeneca Contributed Compound”) modulating an Exclusive
Combination Target with FPI1434 (or, if mutually agreed by the Parties or so
elected in accordance with Section 2.7.3, another compound in the Fusion
Pipeline) (each such combination an “Exclusive Combination”). Within [***] after
its receipt of such Clinical Development Plan, Fusion will notify AstraZeneca in
writing whether it elects to jointly Develop an Exclusive Combination (if so
elected, a “Jointly Funded Clinical Combination”). If Fusion fails to make such
election (including by failing to provide timely notice of such election),
AstraZeneca will have the right to solely fund and Develop such Exclusive
Combination (an “AstraZeneca Sole Funded Clinical Combination”).

 

2.7.

Subsequent Radioconjugates

 

  2.7.1.

Fusion shall notify AstraZeneca in writing prior to the initiation of any
Clinical Study of FPI1966 and/or [***] undertaken by or on behalf of Fusion, and
within [***] after receipt of such notice, by providing written notice to Fusion
(a “Subsequent Radioconjugate Notification”), AstraZeneca may elect to exercise
the further rights with respect to FPI1966 and/or [***] described in
Section 2.7.2 below.

 

  2.7.2.

Following its receipt of a Subsequent Radioconjugate Notification, Fusion will
(i) promptly provide AstraZeneca with a topline data package of the pre-clinical
data on the applicable Fusion Pipeline radioconjugate, (ii) provide AstraZeneca
with regular updates on the progress of the Phase 1 Study of such Fusion
Pipeline radioconjugate and (iii) update the topline data package delivered
pursuant to the forgoing subsection (i) upon completion of a Phase 1 Study of
such Fusion Pipeline radioconjugate. Commencing on the date on which Fusion
updates the topline data package upon completion of a Phase 1 Study pursuant to
the previous sentence and ending [***] thereafter, for (x) all Exclusive
Combination Targets, and/or (y) for all Combination Collaboration Targets where
the Evaluation Period or the Validation Trial Decision Period has not expired,
AstraZeneca shall have an exclusive right, but not an obligation, to elect to
initiate a Combination Target Validation Trial, combining FPI1966 or [***]
(instead of FPI1434), as applicable, with a compound modulating an Exclusive
Combination Target and/or any relevant Combination Collaboration Target (a
“Subsequent Radioconjugate Validation Trial”), and if needed jointly (through
the JRC) agreed preparatory pre-clinical studies with relevant animal model. The
JRC will submit to the JSC for approval an amendment to the Combination
Collaboration Plan to include any Subsequent Radioconjugate Validation Trial or
any agreed preparatory pre-clinical studies with relevant animal models.
AstraZeneca may make the election described in the previous sentence by
delivering Fusion a notice of such election and, with respect to a Combination
Collaboration Target where the Validation Trial Decision Period has not expired,
by paying a Specific Combination Evaluation Exclusivity Fee; it being understood
that, for the avoidance of doubt, AstraZeneca will not be required to pay a
Specific Combination Evaluation Exclusivity Fee in order to make such election,
if such a fee has already been paid for the applicable Exclusive Combination
Target or Combination Collaboration Target pursuant to Section 2.4.1.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  2.7.3.

Upon exercise of its right to conduct a Subsequent Radioconjugate Validation
Trial pursuant to Section 2.7.2, on a Combination Collaboration Target by
Combination Collaboration Target basis at any time prior to the expiry of the
applicable Evaluation Period, AstraZeneca shall be entitled to include FPI1966
and/or [***] (as applicable) as an Exclusive Combination in accordance with
Section 2.6 and Section 2.5 upon providing written notice to Fusion and payment
of the Specific Combination Development Exclusivity Fee.

 

2.8.

Supply of Drug Product for Combination Collaboration

 

  2.8.1.

At no cost to AstraZeneca, Fusion will supply, as applicable, FPI1434, FPI1966
or [***] drug product sufficient to support each pre-clinical study, Combination
Target Validation Trial and Subsequent Radioconjugate Validation Trial
incorporated into the Combination Collaboration Plan, in all cases upon
reasonable advance notice, and, with respect to supply for Combination Target
Validation Trials and Subsequent Radioconjugate Validation Trials, pursuant to
the terms of the applicable Fusion CSA and Fusion QA.

 

  2.8.2.

At no cost to Fusion, AstraZeneca will supply drug product for compounds from
the AstraZeneca Pipeline modulating all relevant Combination Collaboration
Targets for all Combination Target Validation Trials.

ARTICLE 3.

DE NOVO RADIOCONJUGATE COLLABORATION

 

3.1.

De Novo Radioconjugate Collaboration Overview

 

  3.1.1.

Overview.

 

  (a)

The Parties intend to collaborate to generate, research and validate up to three
(3) novel radioconjugates (each such combination a “Joint Radioconjugate”)
combining the Fusion Alpha Emitting Platform with antibodies mutually agreed
from an initial list provided by AstraZeneca of [***] named targets from the
AstraZeneca Pipeline (the “De Novo Radioconjugate Collaboration”).

 

  (b)

The De Novo Radioconjugate Collaboration will be divided into the following
three types of activity: (i) selection of antibodies to be the subject of the De
Novo Radioconjugate Collaboration (“De Novo Target Selection”) as set forth in
Section 3.2, (ii) initial pre-clinical and clinical research, ending on
completion of the applicable Stage 2 Development Plan, of the selected
antibodies conjugated to the Fusion Alpha Emitting Platform, (“De Novo
Research”) as set forth in Section 3.3 through Section 3.5 below and
(iii) further jointly funded clinical development (“De Novo Development”) as set
forth in ARTICLE 6. All activities to be conducted by the Parties during De Novo
Target Selection and De Novo Research will be set forth in the De Novo
Radioconjugate Collaboration Plan. All activities to be conducted by the Parties
during De Novo Development will be set forth in the applicable Joint Development
Plan.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.1.2.

De Novo Radioconjugate Collaboration Plan. All activities to be conducted by the
Parties during De Novo Target Selection and De Novo Research will be set forth
in a plan prepared by the JRC (the “De Novo Radioconjugate Collaboration Plan”)
and approved by the JSC. The De Novo Radioconjugate Collaboration Plan shall
also include a reasonably detailed budget of the costs and expenses (including
FTE Costs) for the activities to be conducted pursuant to such plan (the “De
Novo Radioconjugate Collaboration Budget”) on an activity-by-activity or
study-by-study basis, as appropriate. The De Novo Radioconjugate Collaboration
Plan will be comprised of the Stage 1 Development Plan and Stage 2 Development
Plan for all Collaboration Antibodies (as applicable). The Parties intend to
amend the De Novo Radioconjugate Collaboration Plan from time to time to
incorporate the further research and studies to be conducted pursuant to the
terms of this ARTICLE 3. The initial De Novo Radioconjugate Collaboration Plan
will reflect the Stage 1 Development Plan for the first Collaboration Antibody
selected by the Parties pursuant to Section 3.2 upon the formulation and
approval of such Stage 1 Development Plan in accordance with the terms of
Section 3.3.1.

 

  3.1.3.

Allocation of Contributions. The Parties intend, and the De Novo Radioconjugate
Collaboration Plan will reflect, the understanding that, with respect to the
allocation of responsibility of the activities by the Parties pursuant to this
ARTICLE 3, (i) Fusion will sponsor and operationally run all pre-clinical work
and all Clinical Studies (including SAD/MAD Studies primarily aimed at
establishing the safety of any Joint Radioconjugate and (ii) AstraZeneca will
sponsor and operationally run all other Clinical Studies and (if applicable) the
engagement of a CMO in accordance with Section 3.3.3.

 

  3.1.4.

Funding. Each Party will be responsible for fifty percent (50%) of the costs
(including FTE Costs) set forth in the budget for each Stage 1 Development Plan
to be paid in accordance with Section 7.4. If both Parties exercise their option
to continue further development of the applicable Joint Radioconjugate pursuant
to Section 3.4.2, the Parties will also be responsible for fifty percent (50%)
of the costs (including FTE Costs) set forth in the budget for each Stage 2
Development Plan. For the avoidance of doubt, on a Collaboration Antibody by
Collaboration Antibody basis, the Stage 1 Exercising Party or Stage 2 Exercising
Party will exclusively fund all further activities in connection with such
Collaboration Antibody.

 

  3.1.5.

Supply of Antibodies. AstraZeneca (whether directly or through its Affiliates or
a CMO) will provide a sufficient quantity of material for each of the applicable
Collaboration Antibodies for use under each Stage 1 Development Plan and Stage 2
Development Plan at no cost to Fusion and such supply shall be on terms
(including customary and reasonable terms relating to ensuring quality and
safety reporting) to be agreed in good faith by the Parties and (if applicable)
a CMO (any such agreement(s), a “Antibody Supply Agreement”).

 

  3.1.6.

Additional Agreements. As and when necessary (as determined by the JRC) the
Parties hereby agree to negotiate in good faith and execute such agreements as
may be necessary or otherwise appropriate to govern the terms of any Research,
Pre-Clinical Studies, and/or Clinical Studies conducted by the Parties during
the De Novo Radioconjugate Collaboration on commercially reasonable terms and
consistent with this Agreement (including Section 6.5), including agreements
relating to supply of materials, quality assurance and safety assurance and
reporting.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.2.

Antibody Selection

 

  3.2.1.

The initial De Novo Radioconjugate Collaboration Plan generated pursuant to
Section 3.1.2 will include a list of at least [***] antibodies (and
corresponding molecular targets set forth on Appendix 3) [***] made available by
AstraZeneca for the De Novo Radioconjugate Collaboration (the “Antibody
Collaboration Candidate List”), and for each such antibody, a summary of
expression pattern and relevant pre-clinical data. As mutually agreed (through
the JRC), the Parties may elect to remove and/or add antibodies and molecular
targets from or to the Antibody Collaboration Candidate List (and update
Appendix 3 accordingly) until such time that an antibody has been selected as a
Collaboration Antibody; provided that at any time the Antibody Collaboration
Candidate List shall include at least [***] antibodies (inclusive of
Collaboration Antibodies).

 

  3.2.2.

In the period commencing with the Effective Date and continuing until the [***]
thereof (the “Joint Radioconjugate Selection Period”) the Parties will mutually
agree upon up to [***] antibodies (each a “Collaboration Antibody”) from the
Antibody Collaboration Candidate List to be used for the De Novo Radioconjugate
Collaboration.

 

3.3.

Stage 1 Development

 

  3.3.1.

Promptly upon selection of a Collaboration Antibody pursuant to Section 3.2.2,
the Parties (through the JRC) will prepare and submit to the JSC for approval a
detailed development plan (a “Stage 1 Development Plan”) for such Collaboration
Antibody. Each Stage 1 Development Plan shall include (i) detailed work streams
and budgets (including FTE Costs) for the development of the Collaboration
Antibody up until but not including the initiation of Manufacturing in
accordance with cGMP and (ii) a summary of the data that should be included in
the applicable Stage 1 Data Package. Unless unanimously agreed by the JRC, each
Stage 1 Data Package will at a minimum include data [***]. Upon approval by the
JSC, the JSC will amend the De Novo Radioconjugate Collaboration Plan to
incorporate each Stage 1 Development Plan.

 

  3.3.2.

The Parties will provide the JRC with written reports detailing their activities
conducted under each Stage 1 Development Plan and the results of such activities
at least [***] in advance of each regularly scheduled JRC meeting. The Parties
will discuss the status, progress and results of such activities under each
Stage 1 Development Plan at such regularly scheduled JRC meetings.
Notwithstanding the foregoing, each Party shall notify the other Party promptly
upon becoming aware of any information that would reasonably be expected to be
material to the applicable Collaboration Antibody during the pendency of the
applicable Stage 1 Development Plan.

 

  3.3.3.

In parallel with the activities conducted under the Stage 1 Development Plan,
AstraZeneca will use its Commercially Reasonable Efforts to develop a suitable
stable cell line (unless such a cell line already exists) as well as the ability
to perform a technical transfer of the cell line pursuant to Appendix 4 to
enable a CMO to manufacture the applicable Collaboration Antibody in compliance
with cGMP. For the avoidance of doubt, such activities will not be incorporated
into the Stage 1 Development Plan or otherwise in the De Novo Radioconjugate
Collaboration Plan.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.4.

Stage 1 Option

 

  3.4.1.

Fusion shall submit each Stage 1 Data Package to the JRC promptly upon
completion thereof, which the JRC shall promptly review for confirmation as to
its conformity with the requirements for such Stage 1 Development Plan set forth
in the applicable Stage 1 Development Plan. If the JRC makes a determination
that such Stage 1 Data Package does not conform to the requirements set forth in
the applicable Stage 1 Development Plan, the JRC shall identify such
non-conformities and (i) the Parties (through the JRC) will submit an amendment
to the applicable De Novo Radioconjugate Collaboration Plan (including the
applicable De Novo Radioconjugate Collaboration Budget) for further work to be
conducted by Fusion to correct such non-conformities and (ii) Fusion will
re-commence activities in accordance with such amended De Novo Radioconjugate
Collaboration Plan and re-submit a Stage 1 Data Package to the JRC in accordance
with the terms of this Section 3.4.1 upon completion thereof. For avoidance of
doubt, AstraZeneca will reimburse Fusion in accordance with Section 7.4.1(ii)
for a fifty percent (50%) share of the costs incurred by Fusion under any De
Novo Radioconjugate Collaboration Plan amended in accordance with this
Section 3.4.1.

 

  3.4.2.

Upon confirmation by the JRC that a Stage 1 Data Package is complete, each Party
will have [***] to exercise an option to continue further development of the
applicable Joint Radioconjugate (the “Stage 1 Radioconjugate Option”).

 

3.5.

Stage 2 Development

 

  3.5.1.

If both Parties exercise the Stage 1 Radioconjugate Option for a given Joint
Radioconjugate, the Parties (through the JRC) will prepare and submit to the JSC
for approval a detailed development plan for the cGMP Manufacture, IND
preparation and Clinical Studies (including SAD/MAD Studies) primarily aimed at
establishing safety for the applicable Joint Radioconjugate (a “Stage 2
Development Plan”). Each Stage 2 Development Plan shall include (i) detailed
work streams and budgets (including FTE Costs) for the activities to be
conducted and (ii) a summary of the data that should be included in the
applicable Stage 2 Data Package. Upon approval by the JSC, the JSC will amend
the De Novo Radioconjugate Collaboration Plan to incorporate each Stage 2
Development Plan.

 

  3.5.2.

Collaboration Antibody Supply. The Stage 2 Development Plan will reflect that
AstraZeneca will take lead on (and, notwithstanding anything to the contrary in
this Agreement, will have the final decision-making authority on) the
Manufacture of the applicable naked Collaboration Antibody in compliance with
GMP whether directly (or through its Affiliates or through the engagement of a
CMO, including (if applicable) serving as the primary contracting Party with
respect to any agreements with a CMO. When choosing a CMO, AstraZeneca shall
give due consideration to reducing the overall project timelines and consider in
good faith any reasonable input from Fusion. If applicable, such supply shall be
provided by AstraZeneca pursuant to one or more Antibody Supply Agreements.
Fusion will use its Commercially Reasonable Efforts to generate the Stage 1 Data
Packages and Stage 2 Data Packages in accordance with the timelines and budget
set forth in the De Novo Radioconjugate Collaboration Plan.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.5.3.

The Parties will provide the JRC with written reports detailing their activities
conducted under each Stage 2 Development Plan and the results of such activities
at least [***] in advance of each regularly scheduled JRC meeting. The Parties
will discuss the status, progress and results of such activities under each
Stage 2 Development Plan at such regularly scheduled JRC meetings.
Notwithstanding the foregoing, each Party shall notify the other Party promptly
upon becoming aware of any information that would reasonably be expected to be
material to the Development of any Joint Radioconjugate during the pendency of
the applicable Stage 2 Development Plan.

 

  3.5.4.

Upon reaching mutual agreement (through the JRC) that a Stage 2 Data Package is
completed, each Party will have [***] to exercise an option to continue further
development of the applicable Joint Radioconjugate (the “Stage 2 Radioconjugate
Option”).

 

  3.5.5.

If both Parties exercise their respective Stage 2 Radioconjugate Option for a
given Collaboration Antibody, such Collaboration Antibody will be deemed a
“Joint Development Radioconjugate” and be further Developed and Commercialized
in accordance with ARTICLE 6.

 

3.6.

Single Party Development. If only one Party exercises its respective Stage 1
Radioconjugate Option or Stage 2 Radioconjugate Option for a given Collaboration
Antibody (the “Stage 1 Exercising Party” and the “Stage 2 Exercising Party”
respectively, or, generally the “Exercising Party”), the Parties will enter into
good faith negotiations for a commercially reasonable agreement pursuant to
which the Exercising Party will obtain an exclusive license (including
applicable Fusion Background IP or AstraZeneca Background IP, as applicable) to
the applicable Joint Radioconjugate (the “Single Party Development
Radioconjugate”) which, among other commercially reasonable terms, will include
the terms set forth on Appendix 4.

 

3.7.

Applicable Laws and Bioethics. The activities to be conducted by each Party
(including by its subcontractors) pursuant to this Agreement will be carried out
in good scientific manner, and in compliance with all Applicable Laws. In
addition, Fusion will, and will cause its Affiliates and subcontractors to carry
out their activities under each Collaboration Program in compliance with the
AstraZeneca bioethics policy attached at Appendix 5.

ARTICLE 4.

GOVERNANCE

 

4.1.

Joint Steering Committee. Within [***] of the Effective Date, the Parties will
establish a joint steering committee (“JSC”), to provide overall strategic
guidance, conflict resolution, and oversight over the Collaboration Programs and
approve the Collaboration Plans and Combination Collaboration Budgets and plans
and budgets for Joint Development Radioconjugates and Jointly Funded Clinical
Combinations proposed by the JDC and JRC as well as plans proposed by other
sub-committees. The JSC will consist of [***] senior management representatives
appointed by Fusion and [***] senior management representatives appointed by
AstraZeneca. As reasonable and appropriate, other employee representatives or
agents of the Parties may attend JSC meetings as non-voting observers or
presenters. Each Party will be responsible for the costs of its own employees or
consultants attending JSC meetings.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.1.1.

Meetings. The JSC will meet at least [***] during the Agreement Term or as
otherwise mutually agreed. Such meetings may be held via remote videoconference
or teleconference or another method mutually agreeable to the Parties; provided
that, unless otherwise agreed by the Parties, at least [***] will be in person
in a location to be agreed by the Parties. In addition, either Party may also
call a special meeting of the JSC (including by videoconference or
teleconference) upon at least [***] prior written notice to the other Party if
such Party reasonably believes that a significant matter must be addressed
before the next regularly scheduled meeting, and such Party will provide the
JSC, no later than [***] before the special meeting, with materials reasonably
adequate to enable an informed decision to be made by its members.

 

  4.1.2.

Role of the JSC. Without limiting any of the foregoing, the JSC will perform the
following functions in accordance with this Agreement, some or all of which may
be addressed directly at any given JSC meeting:

 

  (a)

review and discuss the overall strategy for the activities to be taken by the
Parties pursuant to the Collaboration Programs;

 

  (b)

discuss and approve the initial Combination Collaboration Plan pursuant to
Section 2.1.2;

 

  (c)

discuss and approve the initial De Novo Radioconjugate Collaboration Plan
pursuant to Section 3.1.2 and establish a Global Publication Strategy with
respect to the De Novo Radioconjugate Collaboration that is consistent with
Intellectual Property strategy;

 

  (d)

review, discuss and approve any amendments to the Collaboration Plans submitted
by a Subcommittee (and update the applicable Collaboration Plan to incorporate
any such approved amendment);

 

  (e)

review and approve Joint Development Plans and amendments thereto submitted by
the JDC;

 

  (f)

on an as-needed basis, establish Subcommittees to perform specific duties of the
JSC, direct each such Subcommittee to perform the functions for which it is
established, and oversee each Subcommittee, including resolution of disputes
raised to the JSC by any Subcommittee; and

 

  (g)

to perform such other functions as expressly set forth in this Agreement or as
mutually determined by the Parties in writing.

 

  4.1.3.

Subcommittees. The JSC may, from time to time, establish one or more
subcommittees to (i) resolve particular matters appropriately within the
authority of the JSC and delegated by the JSC to such subcommittee, and
(ii) inform and support decisions of the JSC (any such subcommittee, together
with the JRC, the JDC and the JCC, a “Subcommittee”).

 

4.2.

Joint Research Committee. The Parties will establish a joint research committee
(“JRC”) within [***] of the Effective Date, to govern Combination Target
Selection, Combination Research, De Novo Target Selection and De Novo Research.
The JRC will consist of [***] senior management representatives appointed by
Fusion and [***] senior management representatives appointed by

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  AstraZeneca, or shall have such other composition as may be determined by the
JSC in its reasonable discretion. As reasonable and appropriate, other employee
representatives or agents of the Parties may attend JRC meetings as non-voting
observers or presenters. Each Party will be responsible for the costs of its own
employees or consultants attending JRC meetings.

 

  4.2.1.

Meetings. The JRC will meet at least [***]. Such meetings may be held via remote
videoconference or teleconference or another method mutually agreeable to the
Parties. In addition, either Party may also call a special meeting of the JRC
(including by videoconference or teleconference) upon at least [***] prior
written notice to the other Party if such Party reasonably believes that a
significant matter must be addressed before the next regularly scheduled
meeting, and such Party will provide the JRC, no later than [***] before the
special meeting, with materials reasonably adequate to enable an informed
decision to be made by its members.

 

  4.2.2.

Role of the JRC. Without limiting any of the foregoing, the JRC will perform the
following functions in accordance with this Agreement, some or all of which may
be addressed directly at any given JRC meeting:

 

  (a)

discuss, prepare and submit each Combination Collaboration Validation Plan to
the JSC for approval and incorporation into the Collaboration Plan;

 

  (b)

confirm that a Combination Collaboration Pre-Clinical Data Package has been
acceptably completed in accordance with the applicable Combination Collaboration
Plan;

 

  (c)

discuss, prepare and submit a plan for further pre-clinical work to be conducted
pursuant to Section 2.3.3. to the JSC for approval and incorporation into the
Collaboration Plan;

 

  (d)

discuss, prepare and submit a plan for Subsequent Radioconjugate Validation
Trials (or any agreed preparatory pre-clinical studies relating thereto) to the
JSC for approval and incorporation into the Collaboration Plan;

 

  (e)

discuss, prepare and submit each Stage 1 Development Plan to the JSC for
approval and incorporation into the De Novo Radioconjugate Collaboration Plan;

 

  (f)

discuss, prepare and submit each Stage 2 Development Plan to the JSC for
approval and incorporation into the De Novo Radioconjugate Collaboration Plan;

 

  (g)

periodically review and discuss the progress and results of the activities
conducted under the Collaboration Plans as incorporated pursuant to the
foregoing subsections (a) through (f) (and, as necessary, propose amendments to
the Collaboration Plan JSC for approval);

 

  (h)

periodically discuss and review the Antibody Collaboration Candidate List and
approve any antibodies to add or remove;

 

  (i)

review and recommend Collaboration Antibodies;

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (j)

confirm that a Stage 1 Data Package has been acceptably completed in accordance
with the applicable Stage 1 Development Plan;

 

  (k)

confirm that a Stage 2 Data Package has been acceptably completed in accordance
with the applicable Stage 2 Development Plan;

 

  (l)

discuss and approve the meaning of [***];

 

  (m)

discuss and approve achievement of milestone events set forth in Section 7.2;

 

  (n)

discuss and approve any costs and expenses to be incurred in excess of [***] of
the amount designated for the relevant sub-project as set forth in the
Combination Collaboration Budget or De Novo Radioconjugate Collaboration Budget;

 

  (o)

on a regular basis, discuss and review relevant safety and efficacy data on
compounds included in a Combination Collaboration Validation Plan and/or in any
Combination Target Validation Trial (for AstraZeneca compounds this at a minimum
includes data comparable in scope and detail to the data included in the
Investigator’s Brochure for the relevant compound, and for Fusion compounds this
includes any data that would reasonably be expected to be available to a sponsor
of a Clinical Study on the relevant compound including but not limited to all
relevant safety and efficacy data from the FPI1434 Phase 1 Study and any
relevant follow on studies); and

 

  (p)

to perform such other functions as expressly set forth in this Agreement or as
mutually determined by the Parties in writing.

 

  4.2.3.

Disbandment. Unless the Parties mutually agree otherwise, the JRC shall
automatically dissolve and shall have no further rights or obligations under
this Agreement upon the last to occur of [***].

 

4.3.

Joint Development Committee. The Parties will establish a joint development
committee (“JDC”) within [***] of first designation of either an Exclusive
Combination Target or a Joint Development Radioconjugate, to govern the further
development of Jointly Funded Clinical Combinations and Joint Development
Radioconjugates pursuant to ARTICLE 6. The JDC will consist of [***] senior
management representatives appointed by Fusion and [***] senior management
representatives appointed by AstraZeneca. As reasonable and appropriate, other
employee representatives or agents of the Parties may attend JSC meetings as
non-voting observers or presenters. Each Party will be responsible for the costs
of its own employees or consultants attending JDC meetings.

 

  4.3.1.

Meetings. The JDC will meet at least [***] during the Agreement Term. Such
meetings may be held via remote videoconference or teleconference or another
method mutually agreeable to the Parties. In addition, either Party may also
call a special meeting of the JDC (including by videoconference or
teleconference) upon at least [***] prior written notice to the other Party if
such Party reasonably believes that a significant matter must be addressed
before the next regularly scheduled meeting, and such Party will provide the
JDC, no later than [***] before the special meeting, with materials reasonably
adequate to enable an informed decision to be made by its members.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.3.2.

Role of the JDC. Without limiting any of the foregoing, the JDC will perform the
following functions in accordance with this Agreement, some or all of which may
be addressed directly at any given JDC meeting:

 

  (a)

discuss, prepare and submit each Joint Development Plans to the JSC for
approval;

 

  (b)

periodically review and discuss the progress and results of the activities
conducted under each Joint Development Plan (and, as necessary, propose
amendments to the Collaboration Plan JSC for approval);

 

  (c)

discuss, review and approve any changes to a Clinical Study of a AstraZeneca
Sole Funded Clinical Combination in accordance with Section 6.2;

 

  (d)

discuss, review and approve regulatory strategy in accordance with
Section 6.6.1;

 

  (e)

discuss and approve any costs and expenses to be incurred in excess of [***] of
the amount designated for the relevant sub-project as set forth in the Joint
Development Budget; and

 

  (f)

to perform such other functions as expressly set forth in this Agreement or as
mutually determined by the Parties in writing.

 

  4.3.3.

Disbandment. Unless the Parties mutually agree otherwise, the JDC shall
automatically dissolve and shall have no further rights or obligations under
this Agreement when upon the last to occur of [***].

 

4.4.

JCC. In the event the Parties enter into a co-commercialization agreement
pursuant to Sections 6.9 or 6.10.2, the Parties will establish a joint
commercialization committee (“JCC”) within [***] of the initiation of the first
Clinical Study expected to be the basis of Regulatory Approval with respect to a
Combination Product or Joint Development Radioconjugate in the Territory, to
serve as a forum through which the Parties will strategize and coordinate the
Commercialization of Combination Products and Joint Development Radioconjugates.
The JCC will consist of [***] senior management representatives appointed by
Fusion and [***] senior management representatives appointed by AstraZeneca. As
reasonable and appropriate, other employee representatives or agents of the
Parties may attend JSC meetings as non-voting observers or presenters. Each
Party will be responsible for the costs of its own employees or consultants
attending JCC meetings.

 

  4.4.1.

Meetings. The JCC will meet at least [***]. Such meetings may be held via remote
videoconference or teleconference or another method mutually agreeable to the
Parties. In addition, either Party may also call a special meeting of the JCC
(including by videoconference or teleconference) upon at least [***] prior
written notice to the other Party if such Party reasonably believes that a
significant matter must be addressed before the next regularly scheduled
meeting, and such Party will provide the JCC, no later than [***] before the
special meeting, with materials reasonably adequate to enable an informed
decision to be made by its members.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.4.2.

Role of the JCC. Without limiting any of the foregoing, the JCC will perform the
following functions in accordance with this Agreement, some or all of which may
be addressed directly at any given JCC meeting:

 

  (a)

to discuss and approve the overall strategy for the Commercialization of
Combination Products and Joint Development Radioconjugates;

 

  (b)

to discuss any approve coordinated activities to be undertaken with respect to
the Commercialization of Combination Products;

 

  (c)

to discuss and approve the schedule for payments to be made by Fusion (if any)
pursuant to Sections 6.11, 6.12.1(b), and/or 6.12.2(b); and

 

  (d)

to perform such other functions as expressly set forth in this Agreement or as
mutually determined by the Parties in writing.

 

4.5.

Collaboration Program Decision Making.

 

  4.5.1.

All JSC and Subcommittee decisions shall be made by unanimous vote, with each
Party’s representatives [***]. If after reasonable discussion and good faith
consideration of each Party’s view on a particular matter, a Subcommittee
cannot, or does not, reach consensus on an issue within the scope of such
Subcommittee, the Parties will refer the matter underlying such dispute to the
JSC. If after reasonable discussion and good faith consideration of each Party’s
view on a particular matter, the JSC cannot, or does not, reach consensus on an
issue within the scope of the JSC (or a matter referred by a Subcommittee
pursuant to the previous sentence), then the dispute shall first be referred to
the Senior Representatives for resolution by good faith negotiations in
accordance with Section 13.1.1. Any final decision mutually agreed by the Senior
Representatives shall be conclusive and binding on the Parties. If the Senior
Representatives are not able to agree on the resolution of any such issue in
accordance with Section 13.1.1, unless otherwise expressly stated herein, then:

 

  (a)

AstraZeneca will have final decision making authority with respect to [***].

 

  (b)

Fusion will have final decision making authority with respect to [***].

 

  (c)

With respect to the schedule for payments to be made by Fusion (if any) pursuant
to Sections 6.12.1(b), and/or 6.12.2(b), the payment terms set forth in the last
sentence of Sections 6.12.1(b), and/or 6.12.2(b) (respectively), shall apply.

 

  (d)

Notwithstanding any provision to the contrary herein, each Party shall retain
the rights, powers, and discretion granted to it under this Agreement and no
such rights, powers, or discretion shall be delegated to or vested in the JSC or
a Subcommittee unless such delegation or vesting of rights is expressly provided
for in this Agreement or the Parties expressly so agree in writing. The JSC and
Subcommittees do not have the power to amend, modify, or waive compliance with
this Agreement. In addition, neither Party may use its final decision making
authority set forth in Section 4.5.1 to (i) approve or amend any De Novo
Radioconjugate Collaboration Budget, Combination Collaboration Budget and Joint
Development Budget, (ii) impose or change the dosing schedule of a drug or drug
candidate solely Controlled by the other Party other than with respect to Joint
Radioconjugates, (iii) cause either Party to take any action that is reasonably
likely to cause safety concerns.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.6.

Governance for Certain Joint Development Radioconjugates. With respect to any
Joint Development Radioconjugate that is the subject of a Joint Radioconjugate
Co-Commercialization Agreement, governance terms agreed by the Parties and set
forth in such Joint Radioconjugate Co-Commercialization Agreement will supersede
the terms of Sections 4.4 and 4.5.

ARTICLE 5.

EXCLUSIVITY COVENANTS

 

5.1.

Combination Collaboration. The Parties hereby acknowledge and agree that, with
respect to the Combination Collaboration, the following exclusivity periods will
apply upon the terms described below:

 

  5.1.1.

Initial Exclusivity Period.

 

  (a)

During the Initial Exclusivity Period, on a molecular target by molecular target
basis, neither Fusion nor its Affiliates will, alone or with any Third Party,
undertake, or permit to be undertaken, any preclinical or clinical studies
combining the Fusion Alpha Emitting Platform with any compound modulating the
activity of the molecular targets identified in the Combination Collaboration
Target Pool; provided that such restriction will not apply to [***].

 

  (b)

At the end of the Initial Exclusivity Period, on a molecular target by molecular
target basis, unless AstraZeneca elects to issue a Combination Target Validation
Trial Notice with respect to such target, Fusion will be free to engage in
research, development and other activities, alone or with others, combining the
Fusion Alpha Emitting Platform with other parties’ compounds modulating such
molecular target.

 

  (c)

For all purposes of this Agreement, “Initial Exclusivity Period” shall mean, on
a molecular target by molecular target basis, the period of time commencing with
the inclusion of such target in the Combination Collaboration Target Pool and
ending upon [***].

 

  (d)

For purposes of further clarity, on a molecular target by molecular target
basis, [***].

 

  5.1.2.

Evaluation Period Exclusivity.

 

  (a)

During the applicable Evaluation Period, on a Combination Collaboration Target
by Combination Collaboration Target basis, and provided, that AstraZeneca
enrolls its first patient in such Combination Target Validation Trial within
[***] of Fusion’s receipt of applicable Combination Target Validation Trial
Notice, neither Fusion nor its Affiliates will, alone or with any Third Party,
undertake, or permit to be undertaken, any preclinical or clinical studies with
or by any Third Party combining the Fusion Alpha Emitting Platform with
compounds modulating the same Combination Collaboration Target.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b)

On a Combination Collaboration Target by Combination Collaboration basis, upon
the expiry of the Evaluation Period or if AstraZeneca fails to enroll its first
patient in any Combination Target Validation Trial within [***] of Fusion’s
receipt of the applicable Combination Target Validation Trial Notice, Fusion
will have no further obligation to grant AstraZeneca any rights on combinations
with compounds modulating that particular Combination Collaboration Target;
provided, however that in the event such failure is due to issues with supply of
the Fusion Contributed Compound, then the Parties shall agree to a reasonable
extension of such [***] period.

 

  (c)

For all purposes of this Agreement, “Evaluation Period” shall mean, on a
Combination Collaboration Target by Combination Collaboration Target basis, the
period of time commencing on the date Fusion received a Combination Target
Validation Trial Notice and expiring on the earlier of [***].

 

  (d)

For purposes of further clarity, on a Combination Collaboration Target by
Combination Collaboration Target basis, [***].

 

  5.1.3.

Exclusive Combination Target Period.

 

  (a)

Subject to Section 2.5, during the applicable Exclusive Combination Target
Period, on an Exclusive Combination Target by Exclusive Combination Target
basis, neither Fusion nor its Affiliates will undertake, or permit to be
undertaken, any preclinical or clinical studies with or by any Third Party,
combining the Fusion Alpha Emitting Platform with compounds modulating the same
Exclusive Combination Target.

 

  (b)

On a Combination Collaboration Target by Combination Collaboration Target basis,
if AstraZeneca fails to provide an Exclusive Combination Target Development
Notice and/or pay the Specific Combination Development Exclusivity Fee before
the end of the applicable Evaluation Period, Fusion will not, and will have no
further obligation to, grant AstraZeneca any rights to combinations with
compounds modulating the applicable Combination Collaboration Target.

 

  (c)

For purposes of further clarity, on a Combination Collaboration Target by
Combination Collaboration Target basis, [***].

 

5.2.

Joint Development Radioconjugate. The Parties hereby acknowledge and agree that,
with respect to the De Novo Radioconjugate Collaboration, the following
exclusivity terms will apply:

 

  5.2.1.

On a Joint Development Radioconjugate-by-Joint Development Radioconjugate basis,
[***], each Party will [***]; provided, however, that the provisions of this
Section 5.2.1 shall cease to apply in the event that [***], in each case (a) and
(b), on a Joint Development Radioconjugate-by-Joint Development Radioconjugate
basis.

 

  5.2.2.

[***].

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 6.

CLINICAL DEVELOPMENT AND REGULATORY MATTERS; COMMERCIALIZATION

 

6.1.

Joint Development

 

  6.1.1.

Overview. The Parties desire and intend to collaborate with respect to the
Development of each Jointly Funded Clinical Combination and each Joint
Development Radioconjugate as designated pursuant to the terms of ARTICLE 2 and
ARTICLE 3, respectively.

 

  6.1.2.

Joint Development Plans. Promptly upon designation of a Jointly Funded Clinical
Combination and or a Joint Development Radioconjugate, the Parties will meet
(through the JDC) to prepare (or in the case of a Jointly Funded Clinical
Combination, update as necessary the applicable Clinical Development Plan) and
submit to the JSC for approval a detailed development plan setting forth all
Development activities to be conducted with respect to such Jointly Funded
Clinical Combination and or a Joint Development Radioconjugate (each a “Joint
Development Plan”). In addition, each Joint Development Plan shall also include
a reasonably detailed budget of the costs and expenses (including FTE Costs) for
the activities to be conducted pursuant to such plan (the “Joint Development
Budget”) on an activity-by-activity or study-by-study basis, as appropriate.

 

  (a)

The Parties intend, and each Joint Development Plan will reflect that
AstraZeneca will sponsor and operationally run all clinical trials conducted
under each Joint Development Plan.

 

  (b)

The JDC will periodically (or at the request of one of the Parties) review each
then-current Joint Development Plan, and if the JDC determines an amendment is
needed to a then-current Joint Development Plan, the JDC will collaborate to
prepare an amendment to such then-current Joint Development Plan, for review,
comment and approval by the JSC. Such amended Joint Development Plan will
reflect any changes (including additions) to the applicable Joint Development
Budget. Once approved by the JSC, such amended Joint Development Plan will
become effective and supersede the previous Joint Development Plan as of the
date of such approval.

 

  (c)

Performance. Each Party will use its Commercially Reasonable Efforts to conduct
the Development activities allocated to such Party, if any, in each Joint
Development Plan in a timely and effective manner.

 

  6.1.3.

Development Costs. Unless otherwise set forth in an approved Joint Development
Plan, all costs and expenses (including FTE Costs) set forth in the applicable
Joint Development Budget will be paid 50% by Fusion and 50% by AstraZeneca.

 

6.2.

Independent Development. Except as set forth in this Section 6.2, AstraZeneca
shall have the sole right to Develop each AstraZeneca Sole Funded Clinical
Combination, at its sole cost, expense and direction. AstraZeneca will provide
the JDC a study schematic prior to initiating any Clinical Study of a
AstraZeneca Sole Funded Clinical Combination and will keep the JDC reasonably
informed of the status and progress of such Clinical Study after initiation. The
JDC will discuss and approve (and AstraZeneca will implement upon such approval)
any changes to the plan or execution of such Clinical Study solely to the extent
such change is proposed as a solution to Fusion’s reasonable concern that such
Clinical Study (or any aspect thereof) would have a material adverse impact on
the safety profile of the applicable compound in the Fusion Pipeline.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.3.

Development Supply

 

  6.3.1.

Supply by Fusion.

 

  (a)

At no cost to AstraZeneca, Fusion will supply, as applicable, FPI1434, FPI1966
or [***] drug product sufficient to support (i) each AstraZeneca Sole Step In
Trial and (ii) clinical trials conducted, under a Joint Development Plan and
with respect to AstraZeneca Sole Funded Clinical Combinations, in each case,
pursuant to the terms of the applicable Fusion CSA and Fusion QA.

 

  (b)

Prior to initiation of any AstraZeneca Sponsored Clinical Study as part of the
Combination Collaboration, the Parties will negotiate in good faith and enter
into a clinical supply agreement (each a “Fusion CSA”) and quality agreement
(each a “Fusion QA”) with respect to Fusion’s supply of (as applicable) FPI1434,
FPI1966 or [***] drug product. Each Fusion CSA and Fusion QA shall contain
mutually agreed terms and conditions consistent with this Agreement including
Section 2.8.1 and Section 6.3.1(a), in addition to other terms that are
reasonable and customary, including provisions to ensure quality and audit by or
on behalf of AstraZeneca.

 

  6.3.2.

Supply by AstraZeneca. At no cost to Fusion, AstraZeneca will supply drug
product for AstraZeneca Contributed Compounds for all applicable Exclusive
Combination Targets sufficient to support each Clinical Study conducted under a
Joint Development Plan.

 

6.4.

AstraZeneca Step In. In the event that either (or both) Parties propose to the
JDC to undertake a Clinical Study in furtherance of a Jointly Funded Clinical
Combination or Joint Development Radioconjugate that would require an amendment
to the applicable Joint Development Plan and Joint Development Budget, or
require an increase to the Joint Development Budget for an already agreed
Clinical Study, and Fusion, by providing AstraZeneca written notice or the
exercise of a JDC or JSC vote, declines to provide funding to such Clinical
Study or increase to the Joint Development Budget for an already agreed Clinical
Study, then AstraZeneca may undertake such Clinical Study or increase the budget
of an existing Clinical Study, at its sole cost and expense, independently and
outside of the scope of the applicable Joint Development Plan and/or Joint
Development Budget (each a “AstraZeneca Sole Step In Trial”).

 

6.5.

Clinical Study Regulatory and Safety Matters. The following provisions shall
apply for each AstraZeneca Sponsored Clinical Study and Fusion Sponsored
Clinical Study conducted pursuant to this Agreement.

 

  6.5.1.

The applicable Study Sponsor shall be responsible for submitting, obtaining and
maintaining all necessary approvals and clearances, including any new INDs, CTAs
or other Regulatory Approvals and customs clearances, for the conduct of the
applicable Clinical Study. The Study Sponsor shall be responsible for the
preparation and submission of all regulatory filings relating to the applicable
Clinical Study and shall ensure all directions from any Regulatory Authority
and/or ethics committee with jurisdiction over the Clinical Study are followed.
The other Party shall provide the Study Sponsor with all assistance or
supporting information to the extent reasonably necessary for the Study Sponsor
to exercise its rights and obligations under this Section 6.5.1, including, upon
a Study Sponsor’s written request, authorizing the cross-referencing of any INDs
and CTAs held by such Party to the extent necessary to support the conduct of
the applicable Clinical Study, and shall execute any documents or instruments
necessary to allow such cross-referencing.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  6.5.2.

The Study Sponsor shall be responsible for compliance with all Applicable Laws
pertaining to safety reporting for the applicable Clinical Study and related
activities. Unless otherwise agreed, the Parties shall execute a
pharmacovigilance agreement for each applicable Clinical Study (each a
“Pharmacovigilance Agreement”) prior to the initiation of any Clinical Study
carried out under this Agreement, to ensure the exchange of relevant safety data
within appropriate timeframes and in an appropriate format to enable the Parties
and their Affiliates to fulfil their regulatory reporting requirements and
facilitate appropriate safety reviews.

 

  6.5.3.

The applicable Study Sponsor shall be wholly accountable and liable for the
safety, health and environmental (“SHE”) aspects of the conduct of such Clinical
Studies, including the handling and destruction of all compounds in the Fusion
Pipeline and/or AstraZeneca Pipeline used in the applicable study and shall
operate risk management systems, which (i) ensure that the risks and impact of
any activity undertaken are assessed and (ii) ensure that appropriate actions
are taken to mitigate against any hazards identified.

 

6.6.

Regulatory Matters.

 

  6.6.1.

At each regularly scheduled meeting of the JDC, the Parties will discuss and
approve the regulatory strategy with respect to Joint Development
Radioconjugates and Exclusive Combinations, including, on a country-by-basis,
determining whether a particular Combination Product can be Commercialized as an
Extricable Combination Product or an Inextricable Combination Product, it being
acknowledged that the first preference is that Combination Products will be
Commercialized as Extricable Combination Products. Such regulatory strategy
shall be informed by, among other relevant factors, regular discussions with
applicable Regulatory Authorities. All Data generated from Joint Development
Plans, AstraZeneca Sole Step In Trials and any independent activities conducted
by AstraZeneca with respect to AstraZeneca Sole Funded Clinical Combinations may
be considered by the JDC in such determination and included in either Party’s
filings with regulatory filings made pursuant to this Section 6.6.

 

  6.6.2.

On a country-by-country basis, for all Extricable Combination Products, each
Party will be responsible for at their sole cost and expense, and will use their
respective Commercially Reasonable Efforts to, prepare, file and maintain
Regulatory Approvals for (i) with respect to Fusion, the Fusion Contributed
Compound Product, and (ii) with respect to AstraZeneca, the AstraZeneca
Contributed Compound Product. Each Party hereby grants the other Party a Right
of Reference in the Territory to the applicable Regulatory Materials for the
Contributed Product of the granting Party solely for purposes of seeking such
Regulatory Approval. The Parties shall coordinate with each other in good faith
on the timing and filing of their respective Regulatory Approvals for their
respective component of the applicable Extricable Combination Product, taking
into account the other Party’s efforts to seek Regulatory Approval for its
component of the applicable Extricable Combination Product.

 

  6.6.3.

AstraZeneca will be responsible for preparing, filing and maintaining Regulatory
Approvals for Inextricable Combination Products and Joint Development
Radioconjugates in accordance with the applicable Joint Development Plan. Fusion
will assist and reasonably cooperate with AstraZeneca in connection with the
preparation of such Regulatory Approvals and submissions, as reasonably
requested by AstraZeneca. AstraZeneca will keep Fusion reasonably informed of
regulatory developments relating to such regulatory activities.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.7.

Right to Participate in Regulatory Activities. With respect to any interactions
with Regulatory Authorities in the Territory relating to Regulatory Approval of
a Combination Product (or the Contributed Product included therein) pursuant to
either Section 6.5.1, Section 6.6.2 or Section 6.6.3, except with respect to
interactions with Regulatory Authorities that relate solely to a Party’s
Contributed Product, each Party will permit the other Party to review, comment
on and/or participate in, any material interactions related thereto with
Regulatory Authorities in the Territory to the extent relating to such other
Party’s Contributed Product and will consider in good faith any comments
relating to such regulatory interactions.

 

6.8.

Joint Development Radioconjugate RoFN. On a Joint Development Radioconjugate by
Joint Development Radioconjugate basis, (i) before Fusion commences any
non-preliminary discussions with any Third Party regarding a transaction (other
than a change of control of Fusion) to license, sell, transfer or divest its
interest in a Joint Development Radioconjugate (a “ROFN Transaction”) or (ii) if
Fusion receives an unsolicited offer from a Third Party for a ROFN Transaction,
then prior to commencing or continuing any non-preliminary discussions or
negotiations with any such Third Party, Fusion shall first promptly notify
AstraZeneca in writing of its intent or receipt of such offer (as applicable)
(an “ROFN Notice”); which notice shall include (as applicable) a high-level
summary of such proposed ROFN Transaction and the following provision shall then
apply:

 

  6.8.1.

AstraZeneca shall have [***] after receipt of such ROFN Notice (the “ROFN
Election Period”) to elect to enter into exclusive negotiations with respect to
such ROFN Transaction. During the ROFN Election Period, Fusion and its
Affiliates shall not conduct discussions, or negotiate, with any Third Party
with respect to such ROFN Transaction.

 

  6.8.2.

If AstraZeneca elects to enter into exclusive negotiations during the ROFN
Election Period, Fusion shall negotiate exclusively and in good faith with
AstraZeneca to finalize and execute a definitive agreement (or an amendment to
this Agreement) setting forth the terms of the ROFN Transaction for a period
commencing upon the date Fusion receives notice of such election from
AstraZeneca and expiring [***] thereafter (the “ROFN Negotiation Period”).

 

  6.8.3.

With respect to any ROFN Transaction if (i) AstraZeneca does not elect to enter
into exclusive negotiations with respect to such ROFN Transaction in accordance
with Section 6.8.1 or (ii) a definitive agreement (or an amendment to this
Agreement) is not executed prior to the expiration of the ROFN Negotiation
Period in accordance with Section 6.8.2, then (in the case of either of (i) or
(ii)) AstraZeneca shall no longer have the exclusive right to negotiate such
ROFN Transaction (a “ROFN Expiration”) and Fusion, at its sole discretion, may
proceed to negotiate and seek to enter into and consummate such ROFN Transaction
with a Third Party; provided, however, any such ROFN Transaction shall in no
case be on material terms (when taken as a whole) less favorable (to Fusion)
than the terms offered by AstraZeneca during the ROFN Negotiation Period.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.9.

Commercialization of Joint Development Radioconjugates. On a Joint Development
Radioconjugate by Joint Development Radioconjugate basis, promptly following
initiation of planning for an initial registrational trial (or at any time
during clinical development under a Joint Development Plan if mutually agreed),
the Parties will discuss in good faith the commercially reasonable terms of a
license granting AstraZeneca exclusive rights to the relevant De Novo IP Rights
and an exclusive license to applicable Fusion Background IP solely with respect
to the molecular target of the De Novo Radioconjugate to Commercialize and
further Develop the Joint Development Radioconjugate. Subject to Section 6.11,
if after [***] of commencing such discussions, the Parties fail to agree on such
commercially reasonable terms, the Parties will promptly negotiate in good faith
commercially reasonable terms and conditions of a co-commercialization agreement
pursuant to which they will jointly Commercialize and further Develop the Joint
Development Radioconjugate with such negotiations being based on the premise
that the Parties have made equal contributions to the development of the Joint
Development Radioconjugates subject only to AstraZeneca funding through
AstraZeneca Sole Step In Trials under Section 6.4, if applicable. The terms and
conditions for such co-commercialization agreement shall be based on the
principles set forth in Appendix 6. In the event that after [***] of commencing
negotiations pursuant to this Section 6.9 (or such other period of time as the
Parties may agree) the Parties cannot agree on either (i) the terms of a license
granting AstraZeneca such exclusive rights to the relevant De Novo IP Rights and
an exclusive license to applicable Fusion Background IP solely with respect to
the molecular target of the De Novo Radioconjugate to Commercialize and further
Develop the Joint Development Radioconjugate or (ii) the terms of a
co-commercialization agreement pursuant to which they will jointly Commercialize
and further Develop the Joint Development Radioconjugate, then such Joint
Development Radioconjugate shall not be Commercialized by either Party and the
licenses granted by Fusion to AstraZeneca under Section 8.6.1 and by AstraZeneca
to Fusion under Section 8.7.1 will terminate with respect to such Joint
Development Radioconjugate.

 

6.10.

Exclusive Combination Commercialization.

 

  6.10.1.

With respect to Extricable Combination Products, each Party will have the sole
right, and will use their respective Commercially Reasonable Efforts to
Commercialize their respective Contributed Products as a component of the
applicable Extricable Combination Product in the Territory and shall bear their
own costs and expenses incurred in connection with such Commercialization
activities. Each Party hereby agrees to provide the other Party reasonable
assistance with respect to the Commercialization of their respective Contributed
Products sold as a component of an Extricable Combination Product and to
coordinate their activities with respect thereto through the JCC including as
may be required under Applicable Law. Other than as set forth in Section 6.12 or
as may otherwise be agreed by the Parties, neither Party shall be entitled to
any royalty or will otherwise share in any revenue received from the other
Party’s Commercialization of a Contributed Product sold as a component of an
Extricable Combination Product.

 

  6.10.2.

On a country-by-country basis, as soon as practicable following the
determination that a Combination Product is an Inextricable Combination Product,
the Parties will negotiate in good faith terms and conditions, including license
terms regarding licensing of Fusion Background IP and AstraZeneca Background IP,
as applicable, of a co-commercialization agreement pursuant to which they will
jointly Commercialize an Inextricable Combination Product.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.11.

Step In Trial Cost Repayment. On a country-by-country basis, if Regulatory
Approval of any Joint Development Radioconjugate, Inextricable Combination
Product or a Fusion Pipeline Product in any Indication in the Territory is
granted predominantly as a result of an AstraZeneca Sole Step In Trial,
AstraZeneca shall be entitled to recover an amount equal to [***]. Fusion shall
pay the foregoing amounts to AstraZeneca in accordance with a payment schedule
mutually agreed by the Parties through the JCC. For the avoidance of doubt, the
Parties agree that if AstraZeneca solely funds a Phase 3 Study for a Joint
Development Radioconjugate, Inextricable Combination Product or a Fusion
Pipeline Product that subsequently receives Regulatory Approval, such Regulatory
Approval will be deemed “granted predominantly as a result of an AstraZeneca
Sole Step In Trial” for the purposes of this Section 6.11.

 

6.12.

Sole Funded Trial Cost Repayment. On a country-by-country basis, if Regulatory
Approval of a specific Indication for an Inextricable Combination Product or of
a Fusion Contributed Compound Product in any Indication in the Territory, in
each case, is granted predominantly as a result of AstraZeneca Sole Funded
Clinical Development (“Sole Funded Approval”), then:

 

  6.12.1.

if the Sole Funded Approval [***], then:

 

  (a)

with respect to such Extricable Combination Product, upon the later of, at
Fusion’s sole discretion, (i) the date the Sole Funded Approval is granted and
(ii) the date on which Fusion receives Regulatory Approval for the corresponding
Fusion Contributed Compound Product in an Extricable Combination Product, Fusion
will use its Commercially Reasonable Efforts to make the First Commercial Sale
of such Fusion Pipeline Product, either directly or through a partner, within
[***] of such Regulatory Approval. In addition, if after such First Commercial
Sale, Fusion desires to discontinue sales of the applicable Fusion Pipeline
Product, then, prior to discontinuing sales of such Fusion Pipeline Product in
such country, Fusion shall notify AstraZeneca in writing of its intent and, at
AstraZeneca’s sole discretion, the Parties shall enter into good faith
negotiations for a commercially reasonable agreement for AstraZeneca or its
Affiliate to obtain a license under the Intellectual Property Controlled by
Fusion (including applicable Fusion Background IP) at such time as necessary to
permit AstraZeneca to Commercialize the Extricable Combination Product in such
country on payment and other terms to be agreed; and

 

  (b)

AstraZeneca shall be entitled to recover an amount equal to [***] of the
applicable Sole Funded Trial Cost in accordance with a payment schedule mutually
agreed by the Parties through the JCC. In case the JCC fails to approve such
payment schedule, Fusion will pay such amount through [***] royalty to
AstraZeneca on quarterly Net Sales of the applicable Fusion Pipeline Product
beginning upon Fusion’s First Commercial Sale of the Fusion Pipeline Product and
continuing until such balance is paid, solely to the extent such First
Commercial Sale and such Net Sales of the Fusion Pipeline Product are directly
attributable to the sales of a Combination Product (whether as an Extricable
Combination Product or an Inextricable Combination Product) in accordance with
Section 7.4 and/or Section 7.4.2 (as applicable).

 

  6.12.2.

if the Sole Funded Approval was [***], then:

 

  (a)

with respect to an Extricable Combination Product, Fusion will use its
Commercially Reasonable Efforts to ensure that the applicable Fusion Pipeline
Product remains available for sale in such country, either directly or through a

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  partner. If Fusion desires to discontinue sales of such Fusion Pipeline
Product in such country, Fusion shall notify AstraZeneca in writing of its
intent and, at AstraZeneca’s sole discretion, the Parties shall to enter into
good faith negotiations for a commercially reasonable agreement for AstraZeneca
or its Affiliate to obtain a license under the Intellectual Property Controlled
by Fusion (including applicable Fusion Background IP) at such time as necessary
to permit AstraZeneca to Commercialize the Extricable Combination Product in
such country on payment and other terms to be agreed; and

 

  (b)

AstraZeneca shall be entitled to recover an amount equal to [***] of the
applicable Sole Funded Trial Cost in accordance with a payment schedule mutually
agreed by the Parties through the JCC. In case the JCC fails to approve such
payment schedule, Fusion will pay such amount through a [***] royalty to
AstraZeneca on quarterly Net Sales of the applicable Fusion Pipeline Product
beginning upon Fusion’s First Commercial Sale of the Fusion Pipeline Product and
continuing until such balance is paid, solely to the extent such First
Commercial Sale and such Net Sales of the Fusion Pipeline Product are directly
attributable to the sales of a Combination Product (whether as an Extricable
Combination Product or an Inextricable Combination Product), in accordance with
Section 7.4 and/or Section 7.4.2 (as applicable).

 

  (c)

For the avoidance of doubt, on a Fusion Pipeline Product by Fusion Pipeline
Product basis, the obligation to reimburse AstraZeneca for the Step In Trial
Cost pursuant to Section 6.11 or the Sole Funded Trial Cost pursuant to
Section 6.12 shall apply with respect to all countries in the Territory in which
Net Sales of Fusion Pipeline Products occur which are directly attributable to
the sales of a Combination Product (whether as an Extricable Combination Product
or an Inextricable Combination Product), in accordance with Section 7.4 and/or
Section 7.4.2 (as applicable).

 

  6.12.3.

For the avoidance of doubt, the Parties agree that if AstraZeneca solely funds a
Phase 3 Study that leads to Regulatory Approval being granted for an
Inextricable Combination Product or Fusion Contributed Compound Product, then
such Regulatory Approval will be deemed “granted predominantly as a result of
AstraZeneca Sole Funded Clinical Development” for the purposes of this
Section 6.12.

ARTICLE 7.

FINANCIAL PROVISIONS

 

7.1.

Up-Front Fee. In consideration for the exclusive rights and options granted by
Fusion hereunder, AstraZeneca will pay Fusion an up-front fee of five million
dollars ($5,000,000) within forty-five (45) days of receipt of an invoice from
Fusion for such amount.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.2.

Milestone Payments for Achievement of Milestone Events by a Product. In
consideration for the achievement thereof, AstraZeneca will pay to Fusion, in
accordance with Section 7.4, the milestone payments as set forth in TABLE 1
below:

 

TABLE 1

 

Product Milestone Event

   Milestone Event
Payment [***]    [***] [***]    [***] [***]    [***]

 

  7.2.1.

For purposes of this Section 7.2, [***].

 

  7.2.2.

For purposes of this Section 7.2, [***].

 

  7.2.3.

Each milestone payment set forth in TABLE 1 above will be paid only once upon
the first achievement of the milestone event.

 

  7.2.4.

Each time a milestone event is achieved under this Section 7.2, Fusion will send
AstraZeneca a written notice thereof following the date of achievement of such
milestone event along with documentation evidencing such achievement and an
invoice with the applicable payment. Such milestone payment will be due within
[***] after AstraZeneca’s receipt of such invoice.

 

7.3.

Exclusivity Payments. In consideration for the grants of exclusivity set forth
in Section 2.5 in connection with the Combination Collaboration, AstraZeneca
will pay to Fusion the following fees within [***] of issuing the applicable
election notice:

 

  7.3.1.

[***] in the event that AstraZeneca issues a Combination Target Validation Trial
Notice (the “Specific Combination Evaluation Exclusivity Fee”).

 

  7.3.2.

[***] in the event that AstraZeneca issues an Exclusive Combination Development
Election Notice (the “Specific Combination Development Exclusivity Fee”).

 

7.4.

Cost Reimbursement Payments.

 

  7.4.1.

AstraZeneca Funded Costs. Within [***] after the conclusion of each Calendar
Quarter during the Agreement Term, [***], Fusion shall provide AstraZeneca with
an invoice and supporting documents for (i) all costs (if any) incurred by
Fusion under the Combination Collaboration Plan (including as amended in
accordance with Sections 2.3.2 or 2.3.3), (ii) AstraZeneca’s [***] share of the
costs (if any) incurred by Fusion under the De Novo Radioconjugate Collaboration
Plan (including as amended in accordance with Section 3.1.2) and/or a Joint
Development Plan. Undisputed (in good faith) invoices shall be payable by
AstraZeneca in accordance with Section 7.6 within [***] of receipt. For the
avoidance of doubt, in no event will AstraZeneca be responsible to make any
payments to Fusion for costs greater than the total budgeted costs set out in
the applicable Combination Collaboration Budget (including as amended in
accordance with Sections 2.3.2 or 2.3.3), De Novo Radioconjugate Collaboration
Budget (including as amended in accordance with Section 3.1.2) or Joint
Development Budget.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  7.4.2.

Fusion Funded Costs. Within [***] after the conclusion of each Calendar Quarter
during the Agreement Term, [***], AstraZeneca shall provide Fusion with an
invoice and supporting documents for Fusion’s [***] share of the costs (if any)
incurred by AstraZeneca under the De Novo Radioconjugate Collaboration Plan
(including as amended in accordance with Section 3.1.2) and/or a Joint
Development Plan. Undisputed (in good faith) invoices shall be payable by Fusion
in accordance with Section 7.6 within [***] of receipt. For the avoidance of
doubt, in no event will Fusion be responsible to make any payments to
AstraZeneca for costs greater than the total budgeted costs set out in the
applicable De Novo Radioconjugate Collaboration Budget (including as amended in
accordance with Section 3.1.2) or Joint Development Budget.

 

  7.4.3.

Disputed Invoices. If an invoice submitted pursuant to this Section 7.4 is
disputed, the disputing Party shall notify the non-disputing Party in writing
not later than [***] from the date of receipt of such disputed invoice
specifying the reasons for disputing the invoice. The Parties will discuss such
disputed invoice in good faith within [***] after the non-disputing Party
acknowledges the invoice has been disputed, which shall be no less [***] after
receipt, whereby the non-disputing Party shall provide all evidence as may be
reasonably necessary to verify such disputed invoice. Should the Parties fail to
resolve the disputed amount after such discussion, in addition to any other
rights granted to it under this Agreement, the disputing Party shall retain its
right to audit in accordance with Section 7.8.

 

7.5.

Fusion Royalty Payment. Beginning with the Calendar Quarter in which the First
Commercial Sale for the applicable Fusion Contributed Compound Product is made
and for each Calendar Quarter thereafter until such payment obligations are
extinguished, if applicable, Fusion will make royalty payments described in
Section 6.12.1(b) and/or Section 6.12.2(b) to AstraZeneca within [***] following
the end of each such Calendar Quarter. Each royalty payment will be accompanied
by a report, summarizing Net Sales for Fusion Contributed Compound Products
during the relevant Calendar Quarter and the calculation of royalties due
thereon, including country, units, sales price and the exchange rate used. If no
royalties are payable in respect of a given Calendar Quarter, Fusion will submit
a written royalty report to the other Party so indicating.

 

7.6.

Mode of Payment. All payments under this Agreement will be (i) payable in full
in U.S. dollars, (ii) made by wire transfer of immediately available funds to an
account designated by the payee Party in writing, and (iii) non-creditable, and
non-refundable. Whenever for the purposes of calculating the royalties payable
under this Agreement conversion from any foreign currency will be required, all
amounts will first be calculated in the currency of sale and then converted into
U.S. dollars at the USD Exchange Rate.

 

7.7.

Records Retention. Each Party will keep complete and accurate records in
sufficient detail as are required to determine (i) as applicable, the amounts
invoiced to the other Party pursuant to Section 7.4 and (ii) with respect to
Fusion, Fusion’s royalty payment made pursuant to Section 7.4.3 (including the
calculation of Net Sales). The applicable Party will maintain such records until
the later of (a) [***] after the end of the period to which such records
pertain, (b) the expiration of the applicable tax statute of limitations (or any
extensions thereof), or (c) such longer period as may be required by Applicable
Law.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.8.

Audits. During the Agreement Term and for a period of [***] thereafter, at the
request and expense of a Party (the “Auditing Party”), the other Party (the
“Non-Auditing Party”), will permit an independent certified public accountant of
internationally recognized standing appointed by the Auditing Party and
reasonably acceptable to the Non-Auditing Party, at reasonable times and upon
reasonable notice, but in no case more than [***], to examine such records as
may be necessary for the purpose of verifying the calculation of (i) if
AstraZeneca is the Auditing Party, Fusion’s royalty payment made pursuant to
Section 7.4.3 (including the calculation of Net Sales), and/or (ii) payments
made for costs invoiced to the Auditing Party pursuant to (as applicable)
Section 7.4.1 or Section 7.4.2. As a condition to examining any records of the
Non-Auditing Party, such auditor will sign a nondisclosure agreement reasonably
acceptable to the Non-Auditing Party in form and substance. Any and all records
of the Non-Auditing Party examined by such independent certified public
accountant will be deemed the Non-Auditing Party’s Confidential Information.
Upon completion of the audit, the accounting firm will provide both Parties with
a written report disclosing whether the applicable payments are correct or
incorrect and the specific details concerning any discrepancies (“Audit
Report”). If, as a result of any inspection of the books and records of the
Non-Auditing Party, it is shown that the applicable payments were more or less
than the amount which should have been paid, then the relevant Party will make
all payments required to be made by paying the other Party the difference
between such amounts to eliminate any discrepancy revealed by said inspection
within [***] of receiving the Audit Report, with interest calculated in
accordance with Section 7.10. The Auditing Party will pay for such audit, except
that if the Non-Auditing Party is found to have miscalculated the applicable
payment by more than [***] of the amount that should have been paid for the
audited period, the Non-Auditing Party will reimburse Non-Exercising Party the
reasonable fees and expenses charged by the accounting firm for the audit.

 

7.9.

Taxes.

 

  7.9.1.

Taxes On Income. Each Party alone will be solely responsible for paying any and
all Taxes (other than withholding taxes required by Applicable Law to be paid by
AstraZeneca or Fusion (as the case may be) levied on account of, or measured in
whole or in part by reference to, the income of such Party.

 

  7.9.2.

Indirect Taxes.

 

  (a)

All payments are exclusive of Indirect Taxes. If any Indirect Taxes are
chargeable in respect of any payments, for which the receiving Party is liable
to remit to the Governmental Authority or other fiscal authority, the paying
Party will pay such Indirect Taxes at the applicable rate in respect of such
payments following receipt, where applicable, of an Indirect Taxes invoice in
the appropriate form issued by the receiving Party in respect of those payments.
Any reimbursements of costs are exclusive of any Indirect Taxes which the party
incurring the costs is eligible to recover by way of input tax credit or refund.

 

  (b)

The Parties will issue invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes. To the extent, in any circumstances, the
paying Party has paid indirect taxes to the receiving Party which it
subsequently determines was in excess of the indirect taxes actually due, then
the receiving Party shall repay the excess amount to the paying Party within
[***] of receipt of a refund from the applicable Governmental Authority or other
fiscal authority. The Parties agree to reasonably cooperate to provide any
information required by the Party pursuing a refund of Indirect Taxes paid. The
receiving Party agrees not to seek compensation from the paying Party in respect
of any interest or penalties imposed on the receiving Party if the receiving
Party improperly reduces or eliminates Indirect Tax.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  7.9.3.

Withholding Tax. To the extent the paying Party is required to deduct and
withhold taxes on any payment under applicable law, provided the paying Party is
resident for tax purposes in the UK, Sweden, US or Canada, the paying Party will
pay the amounts of such taxes to the proper governmental authority for the
account of the receiving Party and remit the net amount to the receiving Party
in a timely manner. To the extent the paying Party is required to deduct and
withhold taxes on any payment under applicable law and the paying Party is
resident for tax purposes in a territory other than the UK, Sweden, US or
Canada, any amount payable under this Agreement shall be increased to take into
account such withheld taxes as may be necessary so that, after making all
required withholdings, the receiving Party receives an amount equal to the sum
it would have received had payment been made directly by AstraZeneca or Fusion,
as the case may be, provided that if the receiving Party receives credit or
repayment in respect of any tax withheld, it shall reimburse the paying Party
for the relevant withholding tax for such credit or repayment. Notwithstanding
the foregoing, to the extent that it is possible to secure an exemption from, or
a reduction in, any withholding taxes then the receiving Party shall provide
such documentation necessary to secure such an exemption from, or reduction in
withholding taxes, a minimum of [***] before the date on which the payment
attracting such withholding taxes is due; if such documentation is not provided
within the timeframe provided, the amount by which the paying Party shall
increase amounts payable under this Agreement shall be limited to the minimum
amount of withholding taxes which would have been payable had the exemption
from, or a reduction in, withholding taxes been secured. In accordance with the
procedures set forth in Section 10.3 and Section 10.4, the receiving Party will
also indemnify the paying Party for any tax, interest or penalties imposed on
the paying Party if the paying Party improperly reduces or eliminates
withholding tax based upon representations made by the receiving Party.

 

  7.9.4.

Tax Cooperation. At least [***] prior to the date a given payment is due under
this Agreement, the non-paying Party will provide the paying Party with any and
all tax forms that may be reasonably necessary or reasonably requested in order
for the paying Party to lawfully not withhold tax or to withhold tax at a
reduced rate with respect to such payment under an applicable bilateral income
tax treaty. Following the paying Party’s timely receipt of such tax forms from
the non-paying Party, the paying Party will not withhold tax or will withhold
tax at a reduced rate under an applicable bilateral income tax treaty, if
appropriate under the Applicable Laws. Each Party will provide the other with
reasonable assistance to enable the recovery, as permitted by Applicable Law, of
withholding taxes resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party who would have been entitled to
receive the money but for the application of withholding tax under this
Section 7.9.

 

  7.9.5.

Anti-Tax Evasion.

 

  (a)

In this Section 7.9.5 references to “committing tax evasion” shall include:

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (i)

fraudulently failing to pay any amount of tax to the relevant tax authority
within any applicable time limit for the payment of such tax without incurring
interest and/or penalties; and

 

  (ii)

fraudulently claiming any relief, allowance, credit, deduction, exemption or
set-off in respect of any tax (or relevant to the computation of any income,
profits or gains for the purposes of any tax), or any right to or actual
repayment of or saving of tax.

 

  (b)

Fusion represents, warrants and undertakes that:

 

  (i)

neither it nor its Affiliates shall commit tax evasion in relation to any tax
for which it is responsible arising out of the transactions contemplated by this
Agreement or any Ancillary Agreement;

 

  (ii)

neither it nor its Affiliates shall undertake any activities which would
facilitate or otherwise result in another Person committing tax evasion in
relation to any tax for which it is responsible arising out of the transactions
contemplated by this Agreement or any Ancillary Agreement; and

 

  (iii)

it and its Affiliates shall maintain reasonable procedures designed to prevent
any employees, agents or other persons who perform services for them or on their
behalf from undertaking any activities which would facilitate or otherwise
result in another person committing tax evasion in relation to any tax for which
it is responsible arising out of the transactions contemplated by this Agreement
or any Ancillary Agreement.

 

  (c)

AstraZeneca represents, warrants and undertakes that:

 

  (i)

neither it nor its Affiliates shall commit tax evasion in relation to any tax
for which it is responsible arising out of the transactions contemplated by this
Agreement or any Ancillary Agreement;

 

  (ii)

neither it nor its Affiliates shall undertake any activities which would
facilitate or otherwise result in another Person committing tax evasion in
relation to any tax for which it is responsible arising out of the transactions
contemplated by this Agreement or any Ancillary Agreement; and

 

  (iii)

it and its Affiliates shall maintain reasonable procedures designed to prevent
any employees, agents or other persons who perform services for them or on their
behalf from undertaking any activities which would facilitate or otherwise
result in another person committing tax evasion in relation to any tax for which
it is responsible arising out of the transactions contemplated by this Agreement
or any Ancillary Agreement.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (d)

Fusion shall promptly report any apparent breach of this Section 7.9.5 to
AstraZeneca. AstraZeneca shall promptly report any apparent breach of this
Section 7.9.5 to Fusion.

 

  (e)

Fusion shall:

 

  (i)

answer, in reasonable detail, any written or oral inquiry from AstraZeneca
related to Fusion’s compliance with this Section 7.9.5;

 

  (ii)

facilitate the interview of staff employed by Fusion (or any agent of Fusion) at
any reasonable time specified by AstraZeneca related to Fusion’s compliance with
this Section 7.9.5; and

 

  (iii)

co-operate with AstraZeneca and/or any regulator or public authorities in
relation to any investigation relating to the matters referred to in this
Section 7.9.5.

 

  (f)

AstraZeneca shall:

 

  (i)

answer, in reasonable detail, any written or oral inquiry from Fusion related to
AstraZeneca’s compliance with this Section 7.9.5;

 

  (ii)

facilitate the interview of staff employed by AstraZeneca (or any agent of
AstraZeneca) at any reasonable time specified by Fusion related to AstraZeneca’s
compliance with this Section 7.9.5; and

 

  (iii)

co-operate with Fusion and/or any regulator or public authorities in relation to
any investigation relating to the matters referred to in this Section 7.9.5.

The provisions of this Section 7.9 are to be read in conjunction with and
subject to the provisions of Section 13.3 below.

 

7.10.

Interest. If any payment due to either Party under this Agreement is not paid
when due, then such paying Party shall pay interest thereon (before and after
any judgment) at an annual rate (but with interest accruing on a daily basis) of
[***] above the U.S. effective federal funds rate, as adjusted each Business Day
and published by the Federal Reserve Bank of New York through its website
(https://apps.newyorkfed.org/markets/autorates/fed%20funds) (or in the event
that the U.S. effective federal funds rate is no longer an applicable reference
rate, such reasonably equivalent alternative as may be selected by AstraZeneca
in its reasonable discretion), such interest to run from the date on which
payment of such sum became due until payment thereof in full together with such
interest.

ARTICLE 8.

INTELLECTUAL PROPERTY

 

8.1.

IP Ownership.

 

  8.1.1.

Fusion Platform and AstraZeneca Platform. As between the Parties, Fusion will
own and retain all of its rights, title and interest in and to the Fusion
Patents and Fusion Know-How and AstraZeneca will own and retain all of its
rights, title and interest in and to the AstraZeneca Patents and AstraZeneca
Know-How, subject to any assignments, rights or licenses expressly granted by
one Party to the other Party under this Agreement.

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.1.2.

Platform Improvements. As between the Parties, each Party will exclusively own
all improvements, modifications and enhancements to (i) in the case of
AstraZeneca, the AstraZeneca Pipeline or the AstraZeneca Conjugation Chemistry
Platform Controlled by AstraZeneca, together with any intellectual property
rights therein or thereto (collectively with the AstraZeneca Patents and
AstraZeneca Know-How, the “AstraZeneca Background IP”) and (ii) in the case of
Fusion, the Fusion Alpha Emitting Platform, Fusion Manufacturing Platform, each
Controlled by Fusion, or Fusion Pipeline, together with any intellectual
property rights therein or thereto (collectively with the Fusion Patents and
Fusion Know-How, the “Fusion Background IP”), in each case, made available to a
Collaboration Program, whether such improvements, modifications and enhancements
are developed by either Party alone or jointly with the other Party. For
clarify, any AstraZeneca Combination Collaboration Intellectual Property or
AstraZeneca Sole Step In Trial IP developed under this Agreement and disclosing
a compound from the AstraZeneca Pipeline, or the molecular target thereof, shall
be solely owned by AstraZeneca.

 

  8.1.3.

Combination Collaboration IP. As between the Parties, except for Fusion
Background IP, AstraZeneca will own all Know-How, Data and Patent Rights
conceived, discovered, developed or otherwise generated in the course of
Combination Target Selection and Combination Research and, with respect to
Combination Development, the development of all Jointly Funded Clinical
Combinations, (the “AstraZeneca Combination Collaboration Intellectual
Property”). Any Data constituting AstraZeneca Combination Collaboration
Intellectual Property shall be deemed Confidential Information of AstraZeneca
and made subject to ARTICLE 12 hereunder; provided, for clarity, that such
ownership shall not restrict Fusion’s rights relating to regulatory filings
under Section 6.6.1.

 

  8.1.4.

De Novo Radioconjugate Collaboration IP. As between the Parties, except for
AstraZeneca Background IP and Fusion Background IP, the Parties shall each own
an equal, undivided interest in any and all Know-How, Data and Patent Rights
conceived, discovered, developed or otherwise generated in the course of De Novo
Target Selection, De Novo Research and/or De Novo Development relating to and
including the applicable Joint Radioconjugate (collectively, the “De Novo IP
Rights”). For the avoidance of doubt, AstraZeneca shall solely own any and all
Intellectual Property directed exclusively to the Collaboration Antibody. Any
Data arising from the De Novo IP Rights shall be deemed Confidential Information
of both Parties and made subject to ARTICLE 12 hereunder; provided, for clarity,
that such ownership shall not restrict either Party’s rights relating to
regulatory filings under Section 6.6.1 or either Party’s right to use the De
Novo IP Rights for internal research use.

 

  8.1.5.

AstraZeneca Sole Step In Trial IP. As between the Parties, AstraZeneca will
exclusively own all Know-How, Data and Patent Rights conceived, discovered,
developed or otherwise generated in (i) the development of all AstraZeneca Sole
Funded Clinical Combinations, and (ii) the course of the conduct of any
AstraZeneca Sole Step In Trials (collectively, the “AstraZeneca Sole Step In
Trial IP”). Any Data constituting

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  AstraZeneca Sole Step In Trial IP shall be deemed Confidential Information of
AstraZeneca and made subject to ARTICLE 12 hereunder; provided, for clarity,
that such ownership shall not restrict Fusion’s rights relating to regulatory
filings under Section 6.6.1. For the avoidance of doubt, AstraZeneca Sole Step
In Trial IP will not include (A) Intellectual Property arising from Clinical
Studies already agreed to be undertaken in accordance with an applicable Joint
Development Plan and Joint Development Budget for Jointly Funded Clinical
Combinations and (B) De Novo IP Rights arising through an existing jointly
funded Clinical Study of a Joint Development Radioconjugate where AstraZeneca is
supplementing the budget of such Clinical Study as a AstraZeneca Sole Step In
Trial.

 

8.2.

Prosecution and Maintenance of Patents.

 

  8.2.1.

AstraZeneca will control and be responsible for all aspects of the Prosecution
and Maintenance of Patent Rights included in or arising from AstraZeneca
Combination Collaboration Intellectual Property (“AstraZeneca Combination
Collaboration Patents”) and AstraZeneca Sole Step In Trial IP (“AstraZeneca Sole
Step In Trial Patents”).

 

  8.2.2.

AstraZeneca and Fusion will mutually control and be responsible for all aspects
of the Prosecution and Maintenance of all Patent Rights included in or arising
from the De Novo IP Rights (the “De Novo Patents”), subject to the below:

 

  (a)

The Parties will mutually agree on patent counsel for the Prosecution and
Maintenance of De Novo Patents, and such patent counsel will be engaged by both
Parties. All decisions and strategic aspects with respect to the Prosecution and
Maintenance of the De Novo Patents will be as mutually agreed, except that
AstraZeneca will have decision making authority on determining the time of
filing of De Novo Patents in the event the Parties cannot mutually agree on such
timing. Each Party will have access to all material data as it arises, any
office actions or office action responses or other correspondence that either
Party provides to or receives from any patent office, including notice of all
interferences, reissues, re-examinations, oppositions or requests for patent
term extensions, and all patent-related filings and proposed filings.

 

  (b)

If either Party elects (i) not to file and prosecute patent applications for the
De Novo Patents, (ii) not to continue the prosecution or maintenance of any De
Novo Patents in a particular country, then such Party will so notify the other
Party promptly in writing of its intention in good time to enable such other
Party to meet any deadlines by which an action must be taken to establish or
preserve any such Patent Right in such country; in which case the declining
Party will, and will cause its Affiliates to, assign to the other Party (or, if
such assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, titles and interests in and to such De Novo Patent in the
applicable country.

 

  8.2.3.

In respect of Patent Rights Controlled solely by Fusion, AstraZeneca shall have
the right to review and comment, and Fusion shall, in good faith, take into
account such review and comment, on any aspect of the Prosecution and
Maintenance of such Patent Rights to the extent that such Patent Rights
incorporate Data solely owned by AstraZeneca.

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.3.

Patent Costs. Unless the Parties agree otherwise, Fusion and AstraZeneca will
share equally the Patent Costs associated with the Prosecution and Maintenance
of De Novo Patents; provided that, either Party may decline to pay its share of
costs for filing, prosecuting and maintaining any De Novo Patent in a particular
country or particular countries, in which case the declining Party will, and
will cause its Affiliates to, assign to the other Party (or, if such assignment
is not possible, grant a fully-paid exclusive license in) all of their rights,
titles and interests in and to such De Novo Patent in the applicable country.

 

8.4.

Enforcement of Patents Against Third Party Infringement.

 

  8.4.1.

Notification. If either Party becomes aware of any existing or threatened
infringement of any of the AstraZeneca Combination Collaboration Patents, De
Novo Patents or AstraZeneca Sole Step In Trial Patents in the Territory by a
Third Party (“Third Party Infringement”), such Party will promptly notify the
other Party in writing to that effect and the Parties will consult with each
other regarding any actions to be taken with respect to such Third Party
Infringement.

 

  8.4.2.

Enforcements Rights. AstraZeneca, at its sole cost and expense, may bring,
prosecute and (if applicable) settle, an appropriate suit or other action
against any person or entity engaged in any such Third Party Infringement. If
AstraZeneca fails to commence a suit to enforce a De Novo Patent against such
Third Party Infringement, or to settle or otherwise secure the abatement of such
Third Party Infringement within [***] after written notice of such Third Party
Infringement (or such shorter period of time as is required to comply with
Applicable Law), then Fusion may commence a suit or take action to enforce such
De Novo Patent against such Third Party Infringement at its own cost and
expense. In this case, each Party agrees it will take appropriate action to
enable the other Party to commence a suit or take the actions set forth in the
preceding sentence.

 

  8.4.3.

Cooperation. Each Party will provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including executing all necessary and proper documents and if required to
establish and maintain standing to join such action as a thirty party plaintiff
if required by Applicable Law to pursue such action. The enforcing Party will
keep the other Party reasonably informed of the status and progress of such
enforcement efforts.

 

  8.4.4.

Settlement. Neither Party will settle any claim, suit or action involving a De
Novo Patent that it brought under Section 8.4.2 in any manner that would
(i) limit the scope, validity or enforceability of the De Novo Patent anywhere
in the Territory, (ii) admit to any fault or wrongdoing by the other Party or
any of its Affiliates or (iii) provide for any relief against the other Party or
any of its Affiliates, in each case, without the prior written consent of the
other Party, which consent will not be unreasonably withheld, conditioned or
delayed.

 

  8.4.5.

Recoveries. The enforcing Party bringing a claim, suit, or action involving a De
Novo Patent that it brought under Section 8.4.2 will pay for any expenses
incurred by such Party as a result of such claim, suit, or action. If such Party
recovers monetary damages in such claim, suit or action, such recovery will be
allocated first to the reimbursement of any expenses incurred by the Parties in
such litigation, and any remaining amounts will be [***].

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.5.

Defense of Claims Brought by Third Parties. If either Party becomes aware of any
Third Party’s claim or assertion that any Product infringes a Patent Right
granted by a jurisdiction within the Territory, such Party will promptly notify
the other Party and the Parties will work toward their shared, mutual interest
in the outcome of such potential dispute, and thereafter, the Parties will
promptly meet to consider such claim and the appropriate course of action.
AstraZeneca will have the right to control the defense all such claims at its
own cost and expense, other than with claims against a Fusion Contributed
Compound Product for which Fusion will have the right to control the defense at
its own cost and expense.

 

8.6.

License Grants to AstraZeneca.

 

  8.6.1.

Enabling License. Fusion hereby grants to AstraZeneca, a non-exclusive,
fully-paid up license with the right to grant sublicenses to Affiliates and
subcontractors, under the Fusion Background IP, solely (i) to conduct the
activities assigned to it from time to time under the Combination Collaboration
Plan and/or the De Novo Radioconjugate Collaboration Plan, and (ii) to Develop
Exclusive Combinations in accordance with this Agreement.

 

  8.6.2.

Sublicense Rights. AstraZeneca shall have the right to grant sublicenses,
including through multiple tiers of sublicenses, under the licenses granted in
Section 8.6.1 to Sublicensees; provided that any such sublicenses shall (a) be
in writing, (b) be consistent with the terms and conditions of this Agreement,
and (c) require the applicable Sublicensee to comply with all applicable terms
of this Agreement. AstraZeneca shall be responsible for the performance of any
Sublicensee as if such Sublicensee was “AstraZeneca” hereunder.

 

8.7.

License Grants to Fusion.

 

  8.7.1.

Enabling License. AstraZeneca hereby grants, or shall procure subject to
Section 8.11 that its Affiliate grant, to Fusion, a non-exclusive, fully-paid up
license with the right to grant sublicenses to Affiliates and subcontractors,
under the AstraZeneca Background IP, solely to conduct the activities assigned
to it from time to time under the Combination Collaboration Plan, the De Novo
Radioconjugate Collaboration Plan and any Joint Development Plan.

 

  8.7.2.

AstraZeneca Combination Intellectual Property and AstraZeneca Sole Step In Trial
IP License. AstraZeneca hereby grants, or shall procure subject to Section 8.11
that its Affiliate grant, to Fusion, subject to Section 6.11 and Section 8.8, a
non-exclusive, fully-paid up license with the right to grant sublicenses to
Affiliates and bona-fide third party collaborators, to use the AstraZeneca
Combination Collaboration Intellectual Property and AstraZeneca Sole Step In
Trial IP, in each case, for any and all purposes, directly related to the
Exploitation of the Fusion Pipeline. For the avoidance of doubt, nothing in this
Section 8.7.2 is meant to grant Fusion any license or other rights to the
AstraZeneca Background IP.

 

  8.7.3.

Use of Data. AstraZeneca hereby grants to Fusion a Right of Reference to any and
all Data that is included in the AstraZeneca Combination Collaboration
Intellectual Property or generated by a Clinical Study with respect to
AstraZeneca Sole Funded Clinical Combinations to the extent necessary or
reasonably useful for Fusion to Exploit the Fusion Pipeline Products, subject to
the terms and conditions of this Agreement.

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.7.4.

Sublicense Rights. Fusion shall have the right to grant sublicenses, through
multiple tiers of sublicenses, under the licenses granted in Sections 8.7.1 and
8.7.2 to Sublicensees, (i) with respect to the license granted under
Section 8.7.1, that are Affiliates or subcontractors and (ii) with respect to
the license granted under Section 8.7.2, that are Affiliates or bona-fide
collaborators; provided that any such sublicenses shall (a) be in writing,
(b) be consistent with the terms and conditions of this Agreement, and
(c) require the applicable Sublicensee to comply with all applicable terms of
this Agreement. Fusion shall be responsible for the performance of any
Sublicensee as if such Sublicensee was “Fusion” hereunder

 

8.8.

Restriction on Use of AstraZeneca Combination Collaboration Intellectual
Property. Notwithstanding anything to the contrary set forth in this Agreement,
on a Combination Collaboration Target by Combination Collaboration Target basis,
during any Initial Exclusivity Period, Evaluation Period and/or Exclusive
Combination Period, neither Party will use the AstraZeneca Combination
Collaboration Intellectual Property or AstraZeneca Sole Step In Trial IP to
conduct any clinical or non-clinical research activities combining (i) with
respect to Fusion, FPI1434 or any other radioconjugate from the Fusion Pipeline
included in the Combination Collaboration, or (ii) with respect to AstraZeneca,
any radioconjugate, in each case with compounds modulating a Combination
Collaboration Target other than as part of the Combination Collaboration.

 

8.9.

No Implied Licenses. Except as explicitly set forth in this Agreement, neither
Party will be deemed by estoppel or implication to have granted the other Party
any license or other right to any intellectual property of such Party.

 

8.10.

Fusion’s Existing In-License Agreements. Fusion will be solely responsible for
any Third Party Obligations that become payable by Fusion to Third Parties under
any agreements or arrangements Fusion has with such Third Parties as of the
Effective Date (including the Fusion In-Licenses), based on the Development or
Commercialization of a Product by AstraZeneca, its Affiliate or Sublicensee
under this Agreement.

 

8.11.

AstraZeneca Affiliate Statement of Work. To the extent that a license granted to
Fusion pursuant to Section 8.7.1 or Section 8.7.2 involves Intellectual Property
owned by an Affiliate of AstraZeneca, Fusion and such Affiliate of AstraZeneca
shall enter into a Statement of Work, in the form attached hereto as Appendix 7,
whereby the Affiliate of AstraZeneca that owns the relevant Intellectual
Property agrees to perform all obligations of, and shall receive all rights and
benefits afforded to, AstraZeneca hereunder with respect to the relevant
Intellectual Property. AstraZeneca shall remain responsible for any obligations
hereunder performed by its Affiliates. AstraZeneca’s representatives on the JSC
shall be responsible for notifying Fusion’s representatives, prior to the start
of any activity related to the relevant Intellectual Property, that such
Intellectual Property is owned by an Affiliate of AstraZeneca and will require
the execution of a Statement of Work as contemplated by this Section 8.11.

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES

 

9.1.

Representations, Warranties and Covenants of Both Parties. Each Party hereby
represents and warrants as of the Effective Date, and covenants, to the other
Party that:

 

  9.1.1.

it has the power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder, and that it has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

  9.1.2.

this Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

  9.1.3.

all necessary consents, approvals and authorizations of all Governmental
Authorities and other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained;

 

  9.1.4.

the execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (a) do not conflict with or violate any requirement of
Applicable Law or any provision of the certificate of incorporation, bylaws or
any similar instrument of such Party, as applicable, in any material way, and
(b) do not conflict with, violate, or breach or constitute a default or require
any consent not already obtained under, any contractual obligation or court or
administrative order by which such Party is bound;

 

  9.1.5.

such Party will, and such Party hereby covenants to the other Party that it
will, perform its activities pursuant to this Agreement in compliance with good
laboratory and clinical practices and cGMP and Applicable Law, in each case as
applicable under the laws and regulations of the country and the state and local
government wherein such activities are conducted;

 

  9.1.6.

such Party is not debarred under the United States Federal Food, Drug and
Cosmetic Act or comparable Applicable Laws and it does not, and will not during
the Agreement Term, employ or use the services of any person or entity who is
debarred, in connection with their performance under this Agreement. If either
Party becomes aware of the debarment or threatened debarment of any person or
entity providing services to such Party, including the Party itself and its
Affiliates or Sublicensees, which directly or indirectly relate to activities
under this Agreement, the other Party will be immediately notified in writing.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL

 

9.2.

Representations, Warranties and Covenants of Fusion. Fusion hereby represents
and warrants to AstraZeneca, as of the Effective Date, that:

 

  9.2.1.

Fusion is the owner of, or otherwise has the right to grant all rights and
licenses it purports to grant to AstraZeneca with respect to the Fusion
Background IP under this Agreement;

 

  9.2.2.

to Fusion’s Knowledge, all Fusion Patents have been filed and maintained
properly and correctly in all material respects;

 

  9.2.3.

Fusion has not previously entered into any agreement, whether written or oral,
with respect to, or otherwise assigned, transferred, licensed, conveyed or
otherwise encumbered its right, title or interest in or to, the Fusion
Background IP (including by granting any covenant not to sue with respect
thereto) in such a way as to make the representation set forth in Section 9.2.1
not true, and it will not enter into any such agreements or grant any such
right, title or interest to any Person that is inconsistent with the rights and
licenses granted to AstraZeneca under this Agreement;

 

  9.2.4.

Fusion has not received any written claim alleging, and does not have Knowledge
of any fact or circumstance indicating, that any of the Fusion Patents are
invalid or unenforceable;

 

  9.2.5.

Fusion has not received any written claim alleging, and does not have Knowledge
of any fact or circumstance indicating, that performance of any of Fusion’s
obligations under this Agreement relating to the Fusion Alpha Emitting Platform
or Fusion Manufacturing Platform would infringe any intellectual property rights
of a Third Party;

 

  9.2.6.

(i) the Fusion In-Licenses and the licenses granted to Fusion under the Fusion
In-Licenses is in full force and effect, (ii) Fusion has not received any
written notice, and has no Knowledge, of any breach by any party to the Fusion
In-Licenses, and (iii) Fusion’s performance of its obligations under this
Agreement will not constitute a breach of Fusion’s obligations under the Fusion
In-Licenses and the licenses granted to Fusion thereunder or otherwise conflict
with the rights granted to AstraZeneca hereunder;

 

  9.2.7.

other than the Fusion In-License, the Fusion Background IP does not include any
intellectual property that is in-licensed from a Third Party;

 

  9.2.8.

to Fusion’s Knowledge, all individuals who are current or former officers,
employees, agents, advisors, consultants, contractors or other representatives
of Fusion or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any Fusion
Background IP have executed and delivered to Fusion or the applicable Affiliate
a valid and enforceable assignment thereof;

 

  9.2.9.

to Fusion’s Knowledge, no current officer, employee, agent, advisor, consultant
or other representative of Fusion or any of its Affiliates is in violation of
any term of any assignment, license, consulting, employment or other agreement
with Fusion or such Affiliate regarding the protection of any of the Fusion
Background IP; and

 

  9.2.10.

Fusion has not conducted any clinical studies with the Fusion Pipeline and has
conducted, and has required its contractors and consultants to conduct, any and
all preclinical studies related to the Fusion Pipeline in compliance with good
laboratory and clinical practices and cGMP and Applicable Law, in each case as
applicable under the laws and regulations of the country and the state and local
government wherein such activities were conducted.

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL

 

9.3.

Update to Warranties. On a Combination Collaboration Target-by-Combination
Collaboration Target basis, no more than [***] during any applicable Validation
Trial Period and [***] during the applicable Evaluation Period, [***] after the
date of Fusion’s receipt of a written inquiry from AstraZeneca, Fusion will
provide written notice to AstraZeneca stating any exceptions to the veracity of
the representations and warranties set forth in Section 9.2 as of the date of
such notice.

 

9.4.

Additional Covenants of Fusion. Fusion hereby covenants to AstraZeneca that,
during the Agreement Term:

 

  9.4.1.

Fusion will maintain and not breach the Fusion In-Licenses and will not exercise
or trigger any rights under, amend, modify or terminate such agreement in a
manner that would adversely affect AstraZeneca’s rights hereunder without first
obtaining AstraZeneca’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

  9.4.2.

Fusion shall perform or cause to be performed, as sponsor, each Fusion Sponsored
Clinical Study in accordance with the applicable Collaboration Plan, this
Agreement and all Applicable Laws (including Applicable Laws relating to the
collection, use, transfer, and disclosure of personal data).

 

9.5.

Representations and Warranties of AstraZeneca. AstraZeneca hereby represents and
warrants to Fusion, as of the Effective Date, that:

 

  9.5.1.

AstraZeneca or an Affiliate of AstraZeneca is the owner of, or otherwise has the
right to grant all rights and licenses AstraZeneca purports to grant to Fusion
with respect to the AstraZeneca Background IP under this Agreement; and

 

  9.5.2.

Neither AstraZeneca nor any of its Affiliates has previously entered into any
agreement, whether written or oral, with respect to, or otherwise assigned,
transferred, licensed, conveyed or otherwise encumbered its right, title or
interest in or to, the AstraZeneca Background IP (including by granting any
covenant not to sue with respect thereto) in such a way as to make the
representation set forth in Section 9.5.1 not true, and it will not enter into
any such agreements or grant any such right, title or interest to any Person
that is inconsistent with the rights and licenses granted to Fusion under this
Agreement.

 

  9.5.3.

to AstraZeneca’s Knowledge, neither AstraZeneca nor any of its Affiliates has
received any written claim alleging, and do not have Knowledge of any fact or
circumstance indicating, that any of the AstraZeneca Patents are invalid or
unenforceable;

 

  9.5.4.

to AstraZeneca’s Knowledge, neither AstraZeneca nor any of its Affiliates has
received any written claim alleging, and do not have Knowledge of any fact or
circumstance indicating, that performance of any of AstraZeneca’s obligations
under this Agreement relating to the AstraZeneca Pipeline would infringe any
intellectual property rights of a Third Party;

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  9.5.5.

to AstraZeneca’s Knowledge, all individuals who are current or former officers,
employees, agents, advisors, consultants, contractors or other representatives
of AstraZeneca or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any
AstraZeneca Background IP have executed and delivered to AstraZeneca or the
applicable Affiliate a valid and enforceable assignment thereof.

 

9.6.

Additional Covenants of AstraZeneca. AstraZeneca hereby covenants to Fusion
that, during the Agreement Term:

 

  9.6.1.

AstraZeneca will not include any compounds from the AstraZeneca Pipeline in the
Combination Collaboration which, at the time such compound is first proposed to
be included in the Combination Collaboration:

 

  (a)

AstraZeneca has Knowledge of any fact or circumstance indicating that the
Exploitation of such compound infringes any intellectual property rights of a
Third Party; or

 

  (b)

have been the subject of any preclinical or clinical studies related to such
compounds that were conducted by or on behalf of AstraZeneca or its Affiliates
not in compliance with good laboratory and clinical practices and cGMP and
Applicable Law, in each case as applicable under the laws and regulations of the
country and the state and local government wherein such activities were
conducted.

 

  9.6.2.

AstraZeneca shall perform or cause to be performed, as sponsor, each AstraZeneca
Sponsored Clinical Study in accordance with the applicable (if any)
Collaboration Plan or Joint Development Plan, this Agreement and all Applicable
Laws (including Applicable Laws relating to the collection, use, transfer, and
disclosure of personal data).

 

9.7.

DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
ARTICLE 9, ASTRAZENECA AND FUSION MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ASTRAZENECA AND FUSION EACH SPECIFICALLY DISCLAIM ANY
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT
OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 10.

INDEMNIFICATION; INSURANCE

 

10.1.

Indemnification by AstraZeneca. AstraZeneca agrees to defend Fusion, its
Affiliates and their respective directors, officers, stockholders, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Fusion Indemnitees”), and will indemnify and hold harmless the Fusion
Indemnitees, from and against any liabilities, losses, costs, damages, fees or
expenses payable to a Third Party, and reasonable attorneys’ fees and other
legal expenses with respect thereto (collectively, “Losses”) arising out of any
claim, action, lawsuit or other proceeding by a Third Party (collectively,
“Third Party Claims”) brought against any Fusion Indemnitee and resulting from
or occurring as a result of: [***]; except in any such case to the extent such
Losses result from: [***].

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.2.

Indemnification by Fusion. Fusion agrees to defend AstraZeneca, its Affiliates
and their respective directors, officers, stockholders, employees and agents,
and their respective successors, heirs and assigns (collectively, the
“AstraZeneca Indemnitees”), and will indemnify and hold harmless the AstraZeneca
Indemnitees, from and against any Losses arising out of Third Party Claims
brought against any AstraZeneca Indemnitee and resulting from or occurring as a
result of: [***]; except in any such case to the extent such Losses result from:
[***].

 

10.3.

Notice of Claim. All indemnification claims provided for in Section 7.9.3,
Section 10.1, and Section 10.2 will be made solely by such Party to this
Agreement (the “Indemnified Party”). The Indemnified Party will give the
indemnifying Party prompt written notice (an “Indemnification Claim Notice”) of
any Losses or the discovery of any fact upon which the Indemnified Party intends
to base a request for indemnification under Section 10.1 or Section 10.2, but in
no event will the indemnifying Party be liable for any Losses to the extent such
Losses result from any delay in providing such notice. Each Indemnification
Claim Notice must contain a description of the claim and the nature and amount
of such Loss (to the extent that the nature and amount of such Loss is known at
such time). The Indemnified Party will furnish promptly to the indemnifying
Party copies of all papers and official documents received in respect of any
Losses and Third Party Claims.

 

10.4.

Defense, Settlement, Cooperation and Expenses.

 

  10.4.1.

Control of Defense. At its option, the indemnifying Party may assume the defense
of any Third Party Claim by giving written notice to the Indemnified Party
within [***] after the indemnifying Party’s receipt of an Indemnification Claim
Notice. The assumption of the defense of a Third Party Claim by the indemnifying
Party will not be construed as an acknowledgment that the indemnifying Party is
liable to indemnify the Indemnified Party in respect of the Third Party Claim,
nor will it constitute a waiver by the indemnifying Party of any defenses it may
assert against the Indemnified Party’s claim for indemnification. Upon assuming
the defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party. In the event the indemnifying Party assumes the defense
of a Third Party Claim, the Indemnified Party will as soon as is reasonably
possible deliver to the indemnifying Party all original notices and documents
(including court papers) received by the Indemnified Party in connection with
the Third Party Claim. Should the indemnifying Party assume the defense of a
Third Party Claim, except as provided in this Section 10.4.1, the Indemnified
Party will be responsible for the legal costs or expenses subsequently incurred
by such Indemnified Party in connection with the analysis, defense or settlement
of the Third Party Claim.

 

  10.4.2.

Right to Participate in Defense. Without limiting Section 10.4.1, any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 10.4.1 (in which case the Indemnified Party will control
the defense), or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles in which case the indemnifying Party
will be responsible for any such costs and expenses of counsel for the
Indemnified Party.

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.4.3.

Settlement. With respect to any Third Party Claims relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not admit liability or violation of Law on the part of the Indemnified Party or
result in the Indemnified Party’s becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the Indemnified Party in any
manner (such as granting a license or admitting the invalidity of a Patent Right
Controlled by an Indemnified Party), and as to which the indemnifying Party will
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party will have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, will deem
appropriate. With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 10.4.1, the indemnifying Party will have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent will not be unreasonably withheld). The
indemnifying Party will not be liable for any settlement, consent to entry of
judgment, or other disposition of a Loss by an Indemnified Party that is reached
without the written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party will admit any liability with respect to or settle, compromise
or discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld.

 

  10.4.4.

Cooperation. Regardless of whether the indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party will, and will cause each
other Indemnified Party to, cooperate in the defense or prosecution thereof and
will furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

 

  10.4.5.

Costs and Expenses. Except as provided above in this Section 10.4, the costs and
expenses, including attorneys’ fees and expenses, incurred by the Indemnified
Party in connection with any claim will be reimbursed on a Calendar Quarter
basis by the indemnifying Party, without prejudice to the indemnifying Party’s
right to contest the Indemnified Party’s right to indemnification and subject to
refund in the event the indemnifying Party is ultimately held not to be
obligated to indemnify the Indemnified Party.

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.5.

Insurance.

 

  10.5.1.

Fusion’s Insurance Obligations. Fusion will maintain, at its cost, reasonable
insurance against liability and other risks associated with its activities
contemplated by this Agreement, including but not limited to its indemnification
obligations herein, in such amounts and on such terms as are customary for
prudent practices for companies of similar size and with similar resources in
the pharmaceutical industry for the activities to be conducted by it under this
Agreement taking into account the scope of development of products. Fusion will
furnish to AstraZeneca evidence of any insurance required under this
Section 10.5.1, upon request.

 

  10.5.2.

AstraZeneca’s Insurance Obligations. AstraZeneca hereby represents and warrants
to Fusion that it will maintain, at its cost, reasonable insurance against
liability and other risks associated with its activities contemplated by this
Agreement (including product liability), including but not limited to its
indemnification obligations herein, in such amounts and on such terms as are
customary for prudent practices for large companies in the pharmaceutical
industry for the activities to be conducted by AstraZeneca under this Agreement.
AstraZeneca will maintain such insurance or self-insurance throughout the
Agreement Term and for [***] thereafter, and will furnish to Fusion evidence of
such insurance, upon request.

 

10.6.

LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR (a) CLAIMS OF A THIRD PARTY THAT
ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 10, (b) CLAIMS ARISING OUT OF
A PARTY’S WILLFUL MISCONDUCT, (c) A PARTY’S BREACH OF ARTICLE 5, OR (d) CLAIMS
ARISING OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS
AGREEMENT, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE UNDER THIS
AGREEMENT TO THE OTHER PARTY TO THIS AGREEMENT OR ITS AFFILIATES FOR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST
OR IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND
IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN
ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH
LOSS OR DAMAGE.

 

10.7.

Anti-Bribery and Corruption Compliance.

 

  10.7.1.

Each Party agrees, on behalf of itself, its officers, directors and employees
and on behalf of its Affiliates that it will, and will use its diligent efforts
to procure that its agents, representatives, consultants and subcontractors
hired for activities undertaken for or in connection with the performance of
this Agreement, (together with such Party, the “Party Representatives”) for the
performance of its obligations hereunder:

Party Representatives will not directly or indirectly pay, offer or promise to
pay, or authorize the payment of any money, or give, offer or promise to give,
or authorize the giving of anything else of value, to:

 

  (1)

any Government Official in order to influence official action;

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (2)

any Person (whether or not a Government Official) (i) to influence such Person
to act in breach of a duty of good faith, impartiality or trust (“acting
improperly”), (ii) to reward such Person for acting improperly, or (iii) where
such Person would be acting improperly by receiving the money or other thing of
value;

 

  (3)

any other Person while knowing or having reason to know that all or any portion
of the money or other thing of value will be paid, offered, promised or given
to, or will otherwise benefit, a Government Official in order to influence
official action for or against either Party in connection with the matters that
are the subject of this Agreement; or

 

  (4)

any Person to reward that Person for acting improperly or to induce that Person
to act improperly.

 

  10.7.2.

Each Party will not and will use diligent efforts to procure that its Party
Representatives will not, directly or indirectly, solicit, receive or agree to
accept any payment of money or anything else of value in violation of the
Anti-Corruption Laws.

 

  10.7.3.

Each Party acknowledges that its undertakings given in Sections 10.7.1 and
10.7.2 are material to the other Party in entering into a relationship with such
Party.

 

  10.7.4.

Each Party, on behalf of itself and its Party Representatives, represents and
warrants to the other Party that for the term of this Agreement and [***]
thereafter, it will and will use diligent efforts to procure that its Party
Representatives keep and maintain accurate books and reasonably detailed records
in connection with the performance of its obligation under this Agreement
including all records required to establish compliance with Sections 10.7.1 and
10.7.2 above.

 

  10.7.5.

Each Party will promptly provide the other Party with written notice of the
following events: (A) upon becoming aware of any material breach or violation by
it or its Party Representatives of any representation, warranty or undertaking
set forth in Sections 10.7.1 and 10.7.2; and (B) upon receiving a formal
notification that it is the target of a formal investigation by a Relevant
Authority for a Material Anti-Corruption Law Violation or upon receipt of
information from any of its Party Representatives connected with this Agreement
that any of them is the target of a formal investigation by a Relevant Authority
for a Material Anti-Corruption Law Violation.

 

  10.7.6.

For the Term of this Agreement and [***] thereafter, each Party will for the
purpose of auditing and monitoring the performance of its compliance with this
Agreement and particularly this Section 10.7 permit the other Party, its
Affiliates, any auditors of any of them and any Regulatory Authority to have
access to any premises of such Party and to the extent that such Party is able
to secure such access, its Party Representatives in each case used in connection
with this Agreement, together with a right to access personnel and records that
relate to this Agreement (“Audit”).

 

  10.7.7.

Each Party will be responsible for any breach of any representation, warranty or
undertaking in this Section 10.7 or of the Anti-Corruption Laws by any of its
Party Representatives.

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.7.8.

Each Party may disclose the terms of this Agreement or any action taken under
this Section 10.7 to prevent a potential violation or continuing violation of
applicable Anti-Corruption Laws, including the identity of the other Party and
the payment terms, to any governmental authority if such Party determines, upon
advice of counsel, that such disclosure is necessary.

ARTICLE 11.

TERM; TERMINATION

 

11.1.

Agreement Term; Expiration. This Agreement will become effective on the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this ARTICLE 11, will continue in full force and effect until this Agreement
expires as follows:

 

  11.1.1.

On a Combination Collaboration Target-by-Combination Target basis, by the later
of [***].

 

  11.1.2.

On a Joint Radioconjugate-by-Joint Radioconjugate basis:

 

  (a)

[***]

 

  (b)

[***].

 

  11.1.3.

On a country-by-country basis in the Territory, for the commercial life of any
Combination Product (including, for the avoidance of doubt, any Exclusive
Combination that becomes a Combination Product).

The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 11.1 or earlier termination of this Agreement
pursuant to Section 11.2, is the “Agreement Term.”

 

11.2.

Termination of the Agreement.

 

  11.2.1.

Termination for Lack of Commercial Viability.

 

  (a)

Subject to Section 11.2.1(b), each Party will be entitled to terminate this
Agreement on a Combination Collaboration Target -by- Combination Collaboration
Target or Joint Radioconjugate-by-Joint Radioconjugate basis by providing [***]
written notice to the other Party in the event of a Lack of Commercial Viability
with respect to such Combination Collaboration Target or Joint Radioconjugate:

 

  (i)

at any time after such Joint Radioconjugate is made a Joint Development
Radioconjugate; and

 

  (ii)

at any time after such Combination Collaboration Target is made an Exclusive
Combination Target;

 

  (iii)

provided, in each case (i) and (ii), that the Party that wishes to terminate is
not in material breach or material default of its obligations under this
Agreement in respect of such Combination Collaboration Target or Joint
Radioconjugate.

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b)

Any termination pursuant to Section 11.2.1(a), shall be subject to the
following:

 

  (i)

If AstraZeneca or Fusion terminates a Joint Development Radioconjugate for Lack
of Commercial Viability, then the non-terminating Party shall be given the
option to continue the Development of the Joint Development Radioconjugate as a
Single Party Radioconjugate, and the Parties shall enter into a commercially
reasonable agreement, negotiated by the Parties in good faith, reflecting a
revised schedule of milestone events, appropriate milestone payments and related
financial aspects of such termination and continued Development and
incorporating the licensing and technology transfer principles of Sections II
and III of Appendix 4 hereto. If the non-terminating Party elects not to
continue the Development of the Joint Development Radioconjugate as a Single
Party Radioconjugate, then such Joint Development Radioconjugate shall
terminate, along with: (1) any enabling licenses granted pursuant to
Section 8.6.1 or Section 8.7.1 for relevant Fusion Background IP or AstraZeneca
Background IP and (2) any supply obligations related to such Joint Development
Radioconjugate. In the event either Party terminates a Joint Development
Radioconjugate for Lack of Commercial Viability, any non-compete obligations
related to such Joint Development Radioconjugate set forth in Section 5.2.1
shall terminate, regardless of whether the non-terminating Party chooses to
continue the Development of the Joint Development Radioconjugate as a Single
Party Radioconjugate.

 

  (ii)

If AstraZeneca or Fusion terminates a Jointly Funded Clinical Combination for
Lack of Commercial Viability, then the non-terminating Party shall be given the
option to continue the Development of the Jointly Funded Clinical Combination.
If Fusion is the non-terminating Party, then (1) any exclusivity rights granted
or available to AstraZeneca hereunder related payment of a Specific Combination
Development Exclusivity Fee shall terminate; (2) any obligations of Fusion to
make payments to AstraZeneca pursuant to Section 6.12 shall terminate; and
(3) AstraZeneca will continue to supply the relevant AstraZeneca Contributed
Compound pursuant to the terms of this Agreement. If AstraZeneca is the
non-terminating Party, such Jointly Funded Clinical Combination will be
continued as a AstraZeneca Sole Funded Clinical Combination, and such continued
Development would remain subject to, and receive the same benefits of, the terms
and conditions applicable to any AstraZeneca Sole Funded Clinical Combination
contemplated hereunder. If the non-terminating Party elects not to continue the
Development of the Jointly Funded Clinical Combination, then such Jointly Funded
Clinical Combination shall terminate, along with: (1) the restrictions on the
use of AstraZeneca Combination Collaboration Intellectual Property under
Section 8.8; (2) any enabling licenses granted pursuant to Section 8.6.1 or
Section 8.7.1 for relevant Fusion Background IP or AstraZeneca Background IP;
(3) any supply obligations related to such Jointly Funded Clinical Combination;
and (4) any exclusivity obligations related to such Jointly Funded Clinical
Combination.

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (iii)

If AstraZeneca terminates a AstraZeneca Sole Funded Clinical Combination for
Lack of Commercial Viability or for convenience in its sole discretion, then the
following shall also terminate: (1) the restrictions on the use of AstraZeneca
Combination Collaboration Intellectual Property under Section 8.8 relating to
the specific combination tested in the terminated AstraZeneca Sole Funded
Clinical Combination; (2) any enabling licenses granted pursuant to
Section 8.6.1 or Section 8.7.1 for relevant Fusion Background IP or AstraZeneca
Background IP; (3) any supply obligations related to such AstraZeneca Sole
Funded Clinical Combination; and (4) any exclusivity obligations granted by
Fusion in connection with the issuance of an Exclusive Combination Development
Election Notice for the specific combination tested in the terminated
AstraZeneca Sole Funded Clinical Combination. Additionally, if AstraZeneca
terminates an AstraZeneca Sole Funded Clinical Combination for convenience in
its sole discretion, and any Clinical Study of a AstraZeneca Sole Funded
Clinical Combination remains incomplete, then AstraZeneca will reimburse Fusion
for its fully burdened manufacturing costs of supplying AstraZeneca with the
applicable drug product for such incomplete Clinical Study of a terminated
AstraZeneca Sole Funded Clinical Combination.

 

  11.2.2.

Termination for Material Safety Issue. If either Party reasonably believes that
there is a Material Safety Issue in relation to a Combination Collaboration
Target or Joint Radioconjugate it shall promptly notify the other Party in
writing of such determination. The Party receiving such notice may propose
actions as applicable to address the Material Safety Issue identified by the
other Party and, if the notifying Party agrees, shall act to implement
immediately such actions, provided, that (a) the notifying Party may suspend, or
require the suspension of, any activities under this Agreement impacted by the
relevant Material Safety Issue with respect to such Collaboration Target or
Joint Radioconjugate upon written notice until such mutually agreed actions are
implemented, and (b) if the FDA determines that there is a Material Safety Issue
and it is not resolvable within a commercially reasonable timeframe, its
decision shall be binding on the Parties and either Party may terminate this
Agreement with respect to such Product.

 

  11.2.3.

Termination for Material Breach.

 

  (a)

AstraZeneca’s Right to Terminate. If AstraZeneca has reason to believe that
Fusion is in material breach of this Agreement, then AstraZeneca may deliver
notice of such material breach to Fusion. If the breach is curable, Fusion will
have [***] to cure such breach. If Fusion fails to cure such breach within the
[***] period, or if the breach is not subject to cure, AstraZeneca may terminate
this Agreement in its entirety if such breach relates to this Agreement in its
entirety, or in relevant part on a Combination Collaboration Target by
Combination Collaboration Target or Joint Radioconjugate-by-Joint Radioconjugate
basis if such breach does not relate to this Agreement in its entirety, by
providing written notice to Fusion.

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b)

Fusion’s Right to Terminate. If Fusion has reason to believe that AstraZeneca is
in material breach of this Agreement, then Fusion may deliver notice of such
material breach to AstraZeneca. If the breach is curable, AstraZeneca will have
[***] to cure such breach (except to the extent such breach involves the failure
to make a payment when due, which breach must be cured within [***] following
such notice). If AstraZeneca fails to cure such breach within the [***] period,
as applicable, or if the breach is not subject to cure, Fusion may terminate
this Agreement in its entirety if such breach relates to this Agreement in its
entirety, or in relevant part Combination Collaboration Target by Combination
Collaboration Target or Joint Radioconjugate-by-Joint Radioconjugate basis if
such breach does not relate to this Agreement in its entirety, by providing
written notice to AstraZeneca.

 

  11.2.4.

Effective of Bankruptcy.

 

  (a)

All rights and licenses granted under or pursuant to any section of this
Agreement are and will otherwise be deemed to be for purposes of Section 365(n)
of Title 11, United States Code (the “Bankruptcy Code”) or analogous provisions
of Applicable Law outside the US licenses of rights to “intellectual property”
as defined in Section 101(56) of the Bankruptcy Code or analogous provisions of
Applicable Law outside the US. The Parties will retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code or
analogous provisions of Applicable Law outside the US. Upon the commencement of
a bankruptcy proceeding of any Party, the non-bankrupt Party will further be
entitled to a complete duplicate of, or complete access to, any such
intellectual property, and all embodiments which, if not already in its
possession, will be promptly delivered to the non-bankrupt Party upon written
request.

 

11.3.

Consequences of Expiration or Termination of this Agreement.

 

  11.3.1.

Consequence of Termination of this Agreement. Upon the expiration of the
Agreement Term in accordance with Section 11.1, or if this Agreement is
terminated by a Party in accordance with Section 11.2.2, 11.2.3, 11.2.4, in any
case, in its entirety or on a Combination Collaboration Target by Combination
Collaboration Target (the “Terminated Target”) or Joint Radioconjugate-by-Joint
Radioconjugate (the “Terminated Radioconjugate”) basis at any time and for any
reason, the following terms will apply to any such termination, but only to the
extent of any such termination:

 

  (a)

Licenses. The applicable licenses granted by Fusion to AstraZeneca under
Section 8.6.1 and by AstraZeneca to Fusion under Section 8.7.1 will terminate
and, subject to Sections 11.3.3 and 11.3.4, the Parties and their respective
Affiliates and, Sublicensees will cease selling Discontinued Products under such
licenses; provided, that unless such termination was due to a Material Safety
Issue (i) the Parties and their respective Affiliates and Sublicensees will have
the right to sell any remaining inventory of Discontinued Product over a period
of no greater than [***] after the effective date of such termination; and
(ii) if there are any Clinical Studies being conducted at the date of
termination, the Study Sponsor shall be entitled to continue such Clinical
Studies to the extent and for the period necessary to effect an orderly transfer
or wind down of such Clinical Studies in a timely manner and in accordance with
all Applicable Laws.

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b)

Exclusivity. Neither Party will have any further obligations under Section 5.1
of this Agreement insofar as it relates to a Terminated Target or Section 5.2
with respect to a Terminated Radioconjugate.

 

  (c)

Restriction. The restriction set forth in Section 8.8 shall become null and void
with respect to any Terminated Target.

 

  (d)

Collaboration Plans. Neither Party will have any further obligations with
respect to the under the applicable Collaboration Plan(s) or Joint Development
Plan(s).

 

  (e)

Responsibility for Discontinued Products. Except as expressly provided in this
Section 11.3, neither Party will have any further obligations or
responsibilities with respect to a Discontinued Product.

 

  (f)

Responsibility for Extricable Combination Products. Except as may otherwise be
required under Applicable Law, neither Party will have any further obligations
or responsibilities to the other Party with respect to Extricable Combination
Products arising from a Terminated Target.

 

  (g)

Return of Information and Materials. The Parties will return (or destroy, as
directed by the other Party) all data, files, records and other materials
containing or comprising the other Party’s Confidential Information to which it
does not retain rights under the surviving provisions of this Agreement.
Notwithstanding the foregoing, the Parties will be permitted to retain one copy
of such data, files, records, and other materials for archival and legal
compliance purposes. Each Party will also be permitted to retain such additional
copies of or any computer records or files containing the other Party’s
Confidential Information that have been created solely by automatic archiving
and back-up procedures, to the extent created and retained in a manner
consistent with the retaining Party’s standard archiving and back-up procedures,
but not for any other use or purpose. All Confidential Information shall
continue to be subject to the terms of this Agreement for the period set forth
in Section 12.1.

 

  (h)

Accrued Rights. Termination or expiration of this Agreement for any reason will
be without prejudice to any rights or financial compensation that will have
accrued to the benefit of a Party prior to such termination or expiration. Such
termination or expiration will not relieve a Party from obligations that have
accrued as of such termination or expiration or that are expressly indicated to
survive the termination of this Agreement. For purposes of clarification,
milestone payments under ARTICLE 7 accrue as of the date the applicable
milestone event is achieved even if the payment is not due at that time.

 

  (i)

Survival. Without limiting Section 11.3.1(h) above, the following provisions of
this Agreement will survive the expiration or earlier termination of this
Agreement: the last sentence of Section 6.9, Section 7.6, Sections 7.7—7.10,
Section 8.1, Section 8.2, Section 8.3, Section 8.4 (solely with respect to De
Novo Patents),

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  Section 8.5, Section 8.7.2 (except in the event of termination under
Section 11.2.3(a)), Section 8.7.3 (except in the event of termination under
Section 11.2.3(a)), Section 8.7.4, Section 8.9, Section 9.7, Sections 10.1 -
10.6, Section 11.3, ARTICLE 12, Sections 13.1 - 13.3, Sections 13.6 - 13.17 and
ARTICLE 1 to the extent it contains definitions required for any of the
foregoing surviving provisions.

 

  11.3.2.

Fusion: Special Consequences of Certain Terminations. If Fusion terminates this
Agreement under Section 11.2.3(b), then, notwithstanding any terms set forth in
Section 11.3.1 to the contrary, Fusion may, in its sole discretion, require that
AstraZeneca promptly take, and AstraZeneca will take, such actions as Fusion may
reasonably request, to transfer to Fusion or its Affiliates or Sublicensees,
free of charge, in respect of the Territory, all Know-How and Patent Rights
Controlled by AstraZeneca solely to the extent necessary for the
Commercialization of an applicable Discontinued Product or the continued
development of a Terminated Radioconjugate or a Terminated Target, as
applicable. In the event of such a transfer, AstraZeneca will, at its expense
and at Fusion’s request, deliver, execute or deliver or cause to be delivered,
all such assignments, consents, documents or further instruments of transfer or
license, and take or cause to be taken all such actions as may be reasonably
necessary to effectuate such transfer, including performing a reasonable
technology transfer of any such Know-How. Notwithstanding anything to the
contrary herein, any transfer of Know-How or Patent Rights undertaken by
AstraZeneca pursuant to this Section 11.3.2, may be effectuated, at
AstraZeneca’s sole discretion, by the granting of a non-exclusive, fully-paid up
license which, for the avoidance of doubt, shall not grant Fusion any right to
independently Develop or Commercialize any compound within the AstraZeneca
Pipeline.

 

  11.3.3.

AstraZeneca: Special Consequences of Certain Terminations. If AstraZeneca
terminates this Agreement under Section 11.2.3(a), then, notwithstanding any
terms set forth in Section 11.3.1 to the contrary, AstraZeneca may, in its sole
discretion, require that Fusion promptly take, and Fusion will take, such
actions as AstraZeneca may reasonably request, to transfer to AstraZeneca or its
Affiliates or Sublicensees, free of charge, in respect of the Territory, all
Know-How and Patent Rights Controlled by Fusion solely to the extent necessary
for the Commercialization of the applicable Discontinued Product or the
continued development of a Terminated Radioconjugate or a Terminated Target, as
applicable. In the event of such a transfer, Fusion will, at its expense and at
AstraZeneca’s request, deliver, execute or deliver or cause to be delivered, all
such assignments, consents, documents or further instruments of transfer or
license, and take or cause to be taken all such actions as may be reasonably
necessary to effectuate such transfer, including performing a reasonable
technology transfer of any such Know-How. Notwithstanding anything to the
contrary herein, any transfer of Know-How or Patent Rights undertaken by Fusion
pursuant to this Section 11.3.3, may be effectuated, at Fusion’s sole
discretion, by the granting of a non-exclusive, fully-paid up license which, for
the avoidance of doubt, shall not grant AstraZeneca any right to independently
Develop or Commercialize any Fusion Pipeline Product.

 

  11.3.4.

The provisions of this Section 11.3 will not preclude either Party from pursuing
all rights and remedies it may have hereunder or at law or in equity with
respect to any breach of this Agreement, nor prejudice any Party’s right to
obtain performance of any obligation. The Parties acknowledge and agree that the
only rights that permit a Party to terminate this Agreement are set out in this
ARTICLE 11.

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 12.

CONFIDENTIALITY

 

  12.1.

Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Agreement Term and for [***] thereafter, the receiving Party (the “Receiving
Party”) and its Affiliates will keep confidential and will not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any Confidential Information disclosed by the other Party or its
Affiliates (the “Disclosing Party”).

 

  12.2.

Prior Confidentiality Agreement. [***] (the “CDA”) will govern disclosures of
Confidential Information (as defined in the CDA) between the Parties hereto
prior to the Effective Date in connection with the subject matter of this
Agreement. All Confidential Information exchanged between the Parties on or
after the Effective Date under this Agreement will be subject to the terms of
this ARTICLE 12.

 

  12.3.

Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
a Receiving Party or its Affiliates may use and disclose to Third Parties
Confidential Information of the Disclosing Party as follows: (i) solely in
connection with the performance of its obligations or exercise of rights granted
or reserved in this Agreement under confidentiality provisions no less
restrictive than those in this Agreement, provided, that Confidential
Information may be disclosed by a Receiving Party to a governmental entity or
agency without requiring such entity or agency to enter into a confidentiality
agreement; (ii) to the extent reasonably necessary to file or prosecute patent,
copyright and trademark applications (subject to Section 12.4 below), complying
with applicable governmental regulations, obtaining Regulatory Approvals,
conducting pre-clinical Studies or clinical Studies, marketing a Product, or as
otherwise required by applicable law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, give reasonable
advance notice to the Disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iii) in communication with actual or
potential lenders, investors, merger partners, acquirers, Sublicensees,
consultants, or professional advisors on a need-to-know basis, in each case
under confidentiality provisions no less restrictive than those of this
Agreement (but of shorter duration if customary); (iv) to the extent such
disclosure is required to comply with existing expressly stated contractual
obligations owed to such Party’s or its Affiliates’ licensor with respect to any
intellectual property licensed to the other Party under this Agreement;
(v) subject to the terms of any protective order the Disclosing Party is using
to protect its own Confidential Information, to prosecute or defend litigation
as permitted by this Agreement, or (vi) as mutually agreed to in writing by the
Parties.

 

  12.4.

Press Release; Publications; Disclosure of Agreement.

 

  12.4.1.

Public Announcements – Generally. On or promptly after the Effective Date,
Fusion may issue a press release announcing the existence of this Agreement in a
form and substance agreed to in writing by the Parties. Except to the extent
required to comply with Applicable Law, regulation, rule or legal process or as
otherwise permitted in

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  accordance with this Section 12.4, each Party agrees not to issue any other
press release or other public statement disclosing other information relating to
this Agreement or the terms of this Agreement or the transactions contemplated
hereby without the prior written consent of the other Party, which consent will
not be unreasonably withheld or delayed.

 

  12.4.2.

Use of Name. Neither Party will use the other Party’s name in a press release or
other publication without first obtaining the prior consent of the Party to be
named.

 

  12.4.3.

Publications.

 

  (a)

Joint Activities. Each Party recognizes the desirability of publishing and
publicly disclosing the results of and information regarding, activities under
this Agreement, in a manner consistent with Applicable Law and industry
practices, as provided in this Section 12.4.3. Accordingly, prior to publishing
or disclosing any data, findings or results stemming from Pre-Clinical Studies,
Clinical Studies or other Research conducted pursuant to this Agreement, the
publishing Party shall provide to the non-publishing Party drafts of proposed
abstracts, manuscripts or summaries of presentations. The non-publishing Party
shall respond promptly through its designated representative and in any event no
later than [***] after receipt of such proposed publication or presentation or
such shorter period as may be required by the publication or presentation. Upon
request of the non-publishing Party, the publishing Party shall delete from any
proposed publication any Confidential Information of the non-publishing Party
and delay the submission of the publication a reasonable period (not to exceed
[***]) to permit filings for patent protection and to otherwise address issues
of Confidential Information or related competitive harm to the reasonable
satisfaction of the non-publishing Party; provided, however that such deletion
obligations with respect to Data generated in the course of De Novo Target
Selection, De Novo Research and/or De Novo Development shall not apply to
publications made in accordance with the Global Publication Strategy for the De
Novo Radioconjugate Collaboration.

 

  (b)

AstraZeneca Independent Activities. Notwithstanding anything to the contrary set
forth in Section 12.4.3(a), AstraZeneca shall have the right to make any
publications, presentations, or public disclosures disclosing data, findings or
results stemming from an AstraZeneca Sole Step In Trial or the Development of a
AstraZeneca Sole Funded Clinical Combination, provided that, prior to publishing
or disclosing any such data, findings or results, AstraZeneca shall provide to
Fusion drafts of proposed abstracts, manuscripts or summaries of presentations
to the extent such data, findings or results relate to the Fusion Pipeline
Product. Fusion shall respond promptly through its designated representative and
in any event no later than [***] after receipt of such proposed publication or
presentation or such shorter period as may be required by the publication or
presentation. Upon request of Fusion, AstraZeneca shall delete from any proposed
publication any Confidential Information of Fusion and delay the submission of
the publication a reasonable period (not to exceed [***]) to permit filings for
patent protection and to otherwise address issues of Confidential Information or
related competitive harm to the reasonable satisfaction of Fusion. Fusion shall
not make any publications, presentations, or public disclosures disclosing data,
findings or results stemming from such activities without AstraZeneca’s prior
written approval.

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  12.4.4.

SEC Filings. Notwithstanding any provision of this Agreement to the contrary,
either Party may disclose the terms of this Agreement to the extent required, in
the advice of such Party’s legal counsel, to comply with Applicable Law,
including the rules and regulations promulgated by the SEC. Notwithstanding the
foregoing, before disclosing this Agreement or any of the terms hereof pursuant
to this Section 12.4.4, the Parties will consult with one another on the terms
of this Agreement to be redacted in making any such disclosure and the
disclosing Party shall accept all such redactions suggested by the
non-disclosing Party subject only to contrary, good faith advice of the
disclosing Party’s legal counsel. Further, if a Party discloses this Agreement
or any of the terms hereof in accordance with this Section 12.4.4, such Party
shall, at its own expense, seek such confidential treatment of confidential
portions of this Agreement and such other terms, as may be reasonably requested
by the other Party.

ARTICLE 13.

MISCELLANEOUS

 

13.1.

Dispute Resolution.

 

  13.1.1.

Resolution by Senior Representatives. The Parties will seek to settle amicably
any and all disputes, controversies or claims arising out of or in connection
with this Agreement. Any dispute between the Parties, including any a failure to
reach consensus on a matter within the JSC’s decision-making authority will be
promptly presented to [***] (the “Senior Representatives”), or their respective
designees, for resolution. Such Senior Representatives, or their respective
designees, will meet in-person or by teleconference as soon as reasonably
possible thereafter, and use their good faith efforts to mutually agree upon the
resolution of the dispute, controversy or claim. If after negotiating in good
faith, the Parties fail after good faith discussions undertaken within
reasonable promptness, to reach an amicable agreement within [***], then either
Party shall be free to institute litigation in accordance with this
Section 13.1.1. The Parties hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts of the State of Delaware for any
action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement, and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such courts.
Subject to Applicable Law, the Parties irrevocably and unconditionally waive
their right to a jury trial. The Parties further hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding (other than appeals therefrom) arising out of or relating to this
Agreement in the courts of the State of Delaware, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
herein shall be effective service of process for any action, suit or proceeding
brought against it under this Agreement in any such court.

 

  13.1.2.

Court Actions. Nothing contained in this Agreement will deny either Party the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
dispute resolution discussions.

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.2.

Governing Law. The interpretation and construction of this Agreement shall be
governed by the laws of the State of Delaware excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

13.3.

Assignment and Successors. Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the consent of the other,
which will not be unreasonably withheld, delayed or conditioned, except that
each Party may assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, without the other Party’s consent, to any of
its Affiliates, to any purchaser of all or substantially all of its assets to
which this Agreement or relevant part relates or to any successor of all or
substantially all of its assets to which this Agreement relates resulting from
any merger, consolidation, share exchange or other similar transaction;
provided, if a Party transfers or assigns this Agreement (or any part hereof) to
one of its Affiliates outside the United Kingdom, the United States, or Sweden
that is incorporated (A) in a jurisdiction that does not have a Bilateral Income
Tax Treaty with Canada, or (B) in a jurisdiction where a Bilateral Income Tax
Treaty requires withholding taxes on any payment described in this Agreement, or
otherwise takes any action that causes this Agreement or any payment made under
this Agreement to become subject to tax in a jurisdiction outside of such
Party’s country of organization or subject any payments made under this
Agreement to withholding in any jurisdiction that would not have been required
absent such action, then such Party (or such Affiliate) taking such action or
making such transfer (“Transferring Party”), will (i) increase (i.e., “gross
up”) any payment due that the Transferring Party is obligated to pay to the
non-transferring Party (“Non-Transferring Party”) under ARTICLE 7 for the taxes
withheld such that the Non-Transferring Party receives the amount the
Non-Transferring Party would have otherwise received under ARTICLE 7 but for the
Transferring Party’s transfer or assignment, and (ii) will provide written
notice to the other Party within [***] after such assignment. Each Party shall
remain responsible for compliance with its obligations under this Agreement
after any permitted assignment by such Transferring Party hereunder. All validly
assigned rights of a Party shall inure to the benefit of and be enforceable by,
and all validly delegated obligations of such Party shall be binding on and be
enforceable against, the permitted successors and assigns of such Party.

To the extent the Non-Transferring Party utilizes a foreign tax credit or claims
a deduction in any year with respect to the taxes withheld in any year, the
Non-Transferring Party will refund to the Transferring Party an amount equal to
(i) 100% of the foreign tax credit utilized or (ii) the benefit realized by the
Non-Transferring Party resulting from the deduction, which benefit will be
calculated as the sum of (a) the amount claimed as a deduction multiplied by the
highest marginal statutory federal corporate tax rate applicable to the
Non-Transferring Party; plus (b) any state or provincial, as applicable, tax
benefit of the deduction claimed by the Non-Transferring Party. To assist the
Transferring Party in determining when a refund is due from the Non-Transferring
Party pursuant to the foregoing sentence, beginning with the first Annual tax
return for the year in which the Transferring Party pays the Non-Transferring
Party an increased (i.e., “gross up”) payment under this Section 13.3, and each
year thereafter (including, for clarity, all years in which the Non-Transferring
Party utilizes a tax credit or claims a deduction for any foreign tax that is
withheld), the Non-Transferring Party will provide the Transferring Party with
the Non-Transferring Party s’ Annual tax returns (federal and state or
provincial, as applicable) and, in years in which the Non-Transferring Party
utilizes the federal foreign tax credit, supporting documentation for such
credit.

 

13.4.

Subcontracting. Subject to the terms of this Section 13.4, each Party will have
the right to engage Third-Party subcontractors to perform certain of its
obligations under this Agreement. Any subcontractor to be engaged by a Party to
perform a Party’s obligations set forth in this Agreement

 

65



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  will meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity and will enter into such Party’s standard nondisclosure agreement
consistent with such Party’s standard practices. Any Party engaging a
subcontractor hereunder will remain responsible and obligated for such
activities and will not grant rights to such subcontractor that interfere with
the rights of the other Party under this Agreement.

 

13.5.

Force Majeure. No Party will be held responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, force majeure
means a cause beyond the reasonable control of a Party, which may include acts
of God; acts, regulations, or laws of any government; war; terrorism; civil
commotion; fire, flood, earthquake, tornado, tsunami, explosion or storm;
pandemic; epidemic and failure of public utilities or common carriers. In such
event the Party so failing or delaying will immediately notify the other Party
of such inability and of the period for which such inability is expected to
continue. The Party giving such notice will be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of [***], after which time the
Parties will negotiate in good faith any modifications of the terms of this
Agreement that may be necessary to arrive at an equitable solution, unless the
Party giving such notice has set out a reasonable timeframe and plan to resolve
the effects of such force majeure and executes such plan within such timeframe.
To the extent possible, each Party will use reasonable efforts to minimize the
duration of any force majeure. Notwithstanding anything to the contrary in the
foregoing, for the purposes this Agreement, the COVID-19 pandemic ongoing as of
the Effective Date, and any response thereto by a Governmental Authority or
Regulatory Authority, shall not be considered a Force Majeure.

 

13.6.

Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement will be deemed to have been sufficiently given if
in writing and personally delivered or sent by facsimile transmission (receipt
verified) or internationally recognized overnight express courier service
(signature required), prepaid, to the Party for which such notice is intended,
at the address set forth for such Party below:

[***]

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given. If sent by internationally recognized overnight
express courier service, the date of delivery will be deemed to be the second
Business Day after such notice or request was deposited with such service. It is
understood and agreed that this Section 13.6 is not intended to govern the day
to day business communications necessary between the parties in performing their
duties, in due course, under the terms of this Agreement.

 

13.7.

Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.

 

66



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.8.

Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable by a court of competent jurisdiction, such adjudication will
not affect or impair, in whole or in part, the validity, enforceability, or
legality of any remaining portions of this Agreement. All remaining portions
will remain in full force and effect as if the original Agreement had been
executed without the invalidated, unenforceable or illegal part.

 

13.9.

Entire Agreement; Modifications. This Agreement (including the attached
Appendices, Exhibit and Schedules) sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof, and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge will be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.

 

13.10.

Relationship of the Parties. It is expressly agreed that the Parties will be
independent contractors of one another and that the relationship between the
Parties will not constitute a partnership, joint venture or agency for any
purpose, including (for the avoidance of doubt) for U.S. federal income tax
purposes.

 

13.11.

Interpretation. Except as otherwise explicitly specified to the contrary,
(a) references to a section, appendix, exhibit or schedule means a section of,
or appendix, schedule or exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” (in its various forms) means “including
without limitation,” (c) the words “will” and “shall” have the same meaning,
(d) references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time,
(e) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement, (f) unless otherwise
specified, “$” is in reference to United States dollars, (g) the headings
contained in this Agreement, in any exhibit or schedule to this Agreement and in
the table of contents to this Agreement are for convenience only and will not in
any way affect the construction of or be taken into consideration in
interpreting this Agreement; and (h) or the context otherwise requires, the word
“or” is used in the inclusive sense (and/or).

 

13.12.

Books and Records. Any books and records to be maintained under this Agreement
by a Party or its Affiliates or Sublicensees will be maintained in accordance
with Accounting Standards.

 

13.13.

Further Actions. Each Party will execute, acknowledge and deliver such further
instruments, and do all such other acts, as may be necessary or appropriate in
order to carry out the expressly stated purposes and the clear intent of this
Agreement.

 

13.14.

Construction of Agreement. The terms and provisions of this Agreement represent
the results of negotiations between the Parties and their representatives, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement will be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement will be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.

 

67



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.15.

Supremacy. In the event of any express conflict or inconsistency between this
Agreement and any Schedule, Exhibit or Appendix hereto, the terms of this
Agreement will apply. The Parties understand and agree that the Schedules and
Appendices hereto are not intended to be the final and complete embodiment of
any terms or provisions of this Agreement, and are to be updated from time to
time during the Agreement Term, as appropriate and in accordance with the
provisions of this Agreement.

 

13.16.

Counterparts. This Agreement may be signed in counterparts, each of which will
be deemed an original, notwithstanding variations in format or file designation
which may result from the electronic transmission, storage and printing of
copies of this Agreement from separate computers or printers. Facsimile
signatures and signatures transmitted via electronic mail in PDF format will be
treated as original signatures.

 

13.17.

Compliance with Laws. Each Party will, and will ensure that its Affiliates and
Sublicensees will, comply with all Applicable Laws and relevant regulations in
exercising its rights and fulfilling its obligations under this Agreement.

[SIGNATURE PAGE FOLLOWS]

* - * - * - *

 

68



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

ASTRAZENECA UK LIMITED

By:  

/s/ Susan Galbraith

Name:   Susan Galbraith Title:   SVP Early Oncology

 

FUSION PHARMACEUTICALS INC.

By:  

/s/ John Valliant

Name:   John Valliant Title:   Chief Executive Officer

 

69



--------------------------------------------------------------------------------

CONFIDENTIAL

 

List of Appendices

APPENDIX 1 – Combination Collaboration Target Pool

APPENDIX 2 – Restricted Targets

APPENDIX 3 – Antibody Targets

APPENDIX 4 – Single Party Development Radioconjugate License Terms

APPENDIX 5 – AstraZeneca Bioethics Policy

APPENDIX 6 – Co-Commercialization Terms

APPENDIX 7 – Form of Statement of Work

 

70



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 1

COMBINATION COLLABORATION TARGET POOL

 

Target

  

Gene name

  

Uniprot KB

[***]

   [***]    [***]

 

71



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 2

RESTRICTED TARGETS

 

Target

  

Gene name

  

Uniprot

KB

[***]

   [***]    [***]

 

72



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 3

ANTIBODY TARGETS

 

Target

  

Gene name

  

Uniprot KB

[***]

   [***]    [***]

 

73



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 4

SINGLE PARTY DEVELOPMENT RADIOCONJUGATE LICENSE TERMS

[***].

 

74



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 5

ASTRAZENECA BIOETHICS POLICY

See attached PDF.

 

LOGO [g98805g73t33.jpg]

The most up-to-date copy of the Bioethics Policy is available at:

https://www.astrazeneca.com/sustainability/resources.html#global-policies-and-positions-0



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 6

CO-COMMERSIALIZATION TERMS

[***]

 

  •  

Profit-loss sharing: a 50/50 world-wide profit-loss share where the parties will
share equally all costs and expenses associated with the performance by either
Party of any Commercialization activities relating to the applicable Joint
Development Radioconjugate.

 

  •  

[***]:

 

  •  

Unless otherwise agreed by the Parties, AstraZeneca will lead Commercialization
activities (i) outside the U.S. and (ii) within the U.S. subject Fusion’s option
to co-promote in the U.S. (the “Co-promotion Option”) as further described
below.

 

  •  

[***]

 

  •  

[***]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX 7

FORM OF STATEMENT OF WORK

Pursuant to Section 8.11 of the Strategic Collaboration Agreement (the
“Collaboration Agreement”) dated October [___], 2020, by and between Fusion
Pharmaceuticals Inc. (“Fusion”) and AstraZeneca UK Limited] (“AstraZeneca”),
Fusion and [AstraZenca Affiliate] (“AstraZeneca IP Affiliate”, together with
Fusion, the “SOW Parties”), an affiliate of AstraZeneca, hereby agree to enter
into this Statement of Work in consideration of the mutual promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which each of the SOW Parties does hereby acknowledge. Capitalized terms
referenced but not used herein shall have the meanings ascribed to them under
the Collaboration Agreement.

This Statement of Work is effective as of __________, 20__ and shall terminate
upon termination of the Collaboration Agreement or any portion thereof related
to the License Grants granted by AstraZeneca IP Affiliate pursuant to Section 1
below.

The SOW Parties hereby agree as follows:

 

1.

License Grants.

 

  a)

AstraZeneca IP Affiliate hereby grants to Fusion, a non-exclusive, fully-paid up
license with the right to grant sublicenses to Affiliates and subcontractors,
under the AstraZeneca Background IP to the extent owned in whole or in part by
AstraZeneca IP Affiliate, solely to conduct the activities assigned to Fusion
from time to time under the Combination Collaboration Plan, the De Novo
Radioconjugate Collaboration Plan and any Joint Development Plan.

 

  b)

AstraZeneca IP Affiliate hereby grants to Fusion, subject to Section 6.11 and
Section 8.8 of the Collaboration Agreement, a non-exclusive, fully-paid up
license with the right to grant sublicenses to Affiliates and bona-fide third
party collaborators, to use the AstraZeneca Combination Collaboration
Intellectual Property and AstraZeneca Sole Step In Trial IP to the extent owned
in whole or in part by AstraZeneca IP Affiliate, in each case, for any and all
purposes directly related to the Exploitation of the Fusion Pipeline.

 

2.

AstraZeneca Rights and Obligations. Pursuant to Section 8.11 of the
Collaboration Agreement, the SOW Parties acknowledge and agree that AstraZeneca
IP Affiliate shall perform all obligations of, and shall receive all rights and
benefits afforded to, AstraZeneca under the Collaboration Agreement with respect
to the relevant Intellectual Property.

 

3.

Invoicing and Payment. The SOW Parties agree that all invoicing and payment
terms of the Collaboration Agreement shall apply hereunder, mutatis mutandis.
Invoices should reference the Collaboration Agreement and this SOW and should be
submitted to the following address:

 

    

Fusion

  

AstraZeneca IP Affiliate

        Payment Contact

  

[Name and title]

  

[Name and title]

 

4.

Governance. AstraZeneca IP Affiliate hereby grants AstraZeneca’s representatives
on the JSC, JRC, and JDC the right and authority to make decisions on its behalf
regarding the Intellectual Property that is the subject of this Statement of
Work.

 

5.

Master Terms and Conditions. All terms and conditions of the Collaboration
Agreement shall apply to this Statement of Work. In the event of a conflict, the
terms of the Collaboration Agreement shall govern. [Signature Page follows]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the SOW Parties have caused this Statement of Work to be
executed by their representatives thereunto duly authorized as of the Effective
Date.

 

[ASTRAZENECA IP AFFILIATE] By:  

 

Name:   Title:  

 

FUSION PHARMACEUTICALS INC. By:  

 

Name:   Title:  

 